Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 1 of 76




              Exhibit 10
          Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 2 of 76



                    . A            CONTRACT/ORDER FOR COMMERCIAL                                              ITEMS         1. RECU,S ITI O.. NIJMB~R                          PAGE 1 OF 72

             OFFEROR TO COMPUTE BL<)CKS 12, 17, 23, 24, & 311                                                                EDOFSA,09-000622
      ' . CONTRACT NO.                             3. 'AWARD/l'.FFECTIV£          4. ORDER NUMBER                           5. SOLICITI\TION.NUMBF.R                           6. SOLICITATION ISSU J'
                                                     -DATE                                                                                                                          OATl
      ED-FSA-09-0-0015                             JUN 17, 2009
                                               • N.AME                                                                      b TELEPHONE NUMBER           /No   ciJIUJcl        B. OFFER DIJE DAT~/
         7. FOR SOLICITATION                   Nicholas Chung                                                                  calls/ 202•377-3635                                LOCAL TIME
         INFORMATION CALL:
                                               Qicholas.chung@ed.gov
      !t ISSUED BY                                          C0OE   FSA-i=S2                         1 Q. THIS I\CQ\)JSITQN IS

      lJniled States Department or Educatiqn                                                         OuNAfSTAICTm OR                   O .s n ASIDE:                      ,. FOR:

      Federal Sludenl Aid/Mission Support Group                                                                                              0     SMALL ausiNESS
                                                                                                                                                    .   .
                                                                                                                                                                            D 'BUSINESS
                                                                                                                                                                               EMERGING SMALL

      830 First St NE- Suite 91F3                                                                                                                              SMALL
                                                                                                      NAICS·
      Washington DC 20202                                                                                                                       BUSINESS
                                                                                                      S17.E STANDARD :                       QsERVICE D.ISABLED VETrnAN ·                   e1A1
                                                                                                                                                OWNlD SMALL 8USll'lfSS
      1 1. DELIVERY FOS FOB IJES IIN,--Ac-·-.cl-=
                                                2-, =D1:-aS°"C""0 UN
                                                              77         77
                                                                   :-cT=-=-TE~A MccS: --- - - - - t -- ··· - --                                   13b. RATING
          TION UNLESS BLOCK        15              0   Days                                             13a     Tl-US CDNl'RACT IS A
          MARKED
                                                   0%                                                           RA TED ORDER UNDER
                                                                                                                DPAS 1'I!, CFR 7001
              SEE SCtj£0Ulr.                   Nel30
  0


      15. DELIVER TO
                                                                    CODE                           18. ADMIMISTERED BY
                                                                              '-------t             United States Department of Education
                                                                                                    Federal Student Aid/Mission Support Group
                                                                                                    830 First St NE • Sliile 91 F3
                                                                   FACILITY           180. PAYMENT WIU. BE IIIAOE                           er.                             COOE
                                                                   CODE     '-------t
 SLM CORPORATION                                                   TIN: 522013874
 C/0 MONETRAYPROCESSING                                        CAGE: 3GKW7
 P,0. BOX 4600                                                DLiNS· 160002218
 WILKES BARRE PA 187734600

 TELf.PHOf'lE NO.                   ·=33"-,..._ _ _ _ _ _~ --~----.-:=------:===-~=~,...,..,=-==""='-=='""'"'c-:,-=-:::-=--=c::-==:::c=..:---
                          317: 598-46:,
    11b. CHECK            !f f\£',II_TTANCE IS DIFFERENT ANO PUT SUCH AQ0.RESS IN                 1Bb     SU~MIT INVOICES TO ADDRESS SH OWN IN ULOC~ 18a UNLESS BLOC~
                  OFFER                                                                                   8F.lOW -IS CHECKED    SEE ADDENDUM

            19.                                .        .          io.                                                   21.             22.                   23,                         24.
         ITEM NO.                             SCHEOULC OF SiJPPI.IES/SERVIC:ES                                       'QUANTITY          UNIT             UNIT PRlCE                    AMOUNT

             Please see continuation page for line item details.




                                /V$e Rfva1.g11. andlo, Attach Additional.Sheots ps Necessa
-2~ ..    CCOUNTING ANO APPROPRIATION DATA                                                                                           26. T.OTAL AWARO AMOUNT /Fa, Gav1; Use ()fl/fl
 See Schedule                                                                                                                                                                   S5,000,000.00
       1,1 '. S.0LICITATN>!'·INC0RP,()RAHS'ftY REFE~ENCp,l_R ~2 Z,.2-1, ~2.212-4 ·f AR 5p1l03 ANO 52.nt 5 AJIE ·A Hl>Ct<£D. AODEN04
        ~#&., .;QNOV,CTff'Ufl.C ':1"5l ORDER INCoRP<I.RA1f..S .ifv RtHklk~         ~2.212·4 : fAk Sl .ll.! S fS AT'T.a_~ta'.f?. _Ai)O[NDA

          28. CONTRACTOR IS REOIJIRF.L> ro SiGN THIS DOCUMENT AND RETURN _ _
                                                                           1_ ·                                     29, AWARD OF CONTRACT.
         COPIES TO ISSUiNG OFFICE. CONTRACTOR AGREES TO FURNISH. AND
        DELIVcR !ILL ITEMS SET FOATH OR OTHERWISE IDENHFIED Al!OVt ANO ON ANY
        ADDITIONAL SHEETS SUBJF.CT TO Ttit TERMS ANL>.CDNDiTIONS SPECIFIED

         SIGNA TUMt 0~ 0FHROf\/C0NTRA "TOR




                                                                         30c. DAffS\GNED

                                                                          t / i1-/l rf
                                                                              I       I
                                                                                          1


AO.THORITlD FOR lOCAL R~PRO0I.JCTION                                                                                                              STANDARD FORM 1449 /REV 3/200~,
~REVIOUS ~OJTID,N JS NOT USAHl,f                                                                                                                   · ~,e..,r<bed by GSA fA~ 146·CHO ~3 , 1!




                                                                                                                                                                                                         11
                  Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 3 of 76
      19.                                      20 ..                                  21.            22.          23.                24.
   ITEM NO.                    SCH.EDU!..E OF SUPPL.IES/SERVICES                    QUANTITY        UNIT       UNIT PRICE          AMOUNT




32a. QUANTITY IN COLUMN.21 HAS BEEN

   RECEIVED             INSPECTED         ACCEPTED, AND CONFORMS TC> TH.E CONTRACT. EXCEPT AS NOiED:


32b. SIGNATURE OF AUTHORl:ZEO GOVERNMENT              32c. DATE            32d. PRINTED NAME AND TJTI.E OF AUTHORIZED GOVERNMENT
     REPRESENTATIVE                                                             REPRESENTATIVE




32e. MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE               32t TELPHONE NUMBER OF AUTHORZED GOVERNMENT REPRESENTATIVE


                                                                           32g. E0 MAIL OFAUTHCJRI_ZED GOVERNMENT REPRESENTATIVE


33. SHIP NUMBER         34. VOUCHER NUMBER        35. AMOUNT VERJFIED      36. PAYMENT                                      37. CHECK NUMBER
                                                      CORRECT FOR
                                                                                COMPLcTE           PARTIAL         FINAL
    !PARTIAL I IFINAL
38, SIR ACCOUNT NO.     39. SIR VOUCHER NUMBER    40. PAID BY


   41 a. I CERTIFY iHIS ACCOUNT IS CORRECT AND PROPER FOR l>AYMENT   42a. RECEIVED BY (Print}
4.1b. SIGNATURE AND TITLE OF CERTIFYING.OFFICER    4lc, DATE
                                                                     42b. RECEIVED AT (Location}


                                                                     42c. DATE REC'[) (YYIMM/DQ)       l 42d.'TOTAL CONTAINERS


                                                                                                   $TANDARD .FORM 144.9 (REV •.3/2005) BACK
                                   SCHEDULE ·continued
            Case 1:18-cv-09031-DLC Document  32-10 Filed 01/16/19 Page 4 of 76
ITEMN.O.                       SUPPLIESiSERVICES                   QIJANTITY    l,INIT   l,INITPRICE $          AMOONT $


           Accounting and Appropriation Data:
           0198M2009A2009.ENB00000.6P2.2572A.C26.000.0000 000000
           Cost Applied: $5Jl00,000.00


0001       IDIQ Base Ordering Period Award Minimum Guarantee             1.00   .SE         5,000,000.00         5,000,000.00

           Period of Performance: 06/17/2009 - 06/16/2014

0002       OPTION - Optionai Ordering Period                             1.00   EA                       0.00              0.00

           Optional Period of Performance: 06/17/2014-
           06i16/2019




                                                         PAGE20F
       Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 5 of 76


 A.      ADDENDUM 1- SF 1449 CONTINUATION PAGE




                                  (This page]eft blank intentionally.)




Solicitation Number: FSA-TitleIV-09                                      Pagel of20
      Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 6 of 76



B.  ADDENDUM 2 - 52.212-4, CONTRACT TERMS AND CONDITIONS-
COMMERCIAL ITEMS {MAR 2009}

B.1     52.212-4        CoQ.trad Terms And Conditions-Commercial Items (Mar 2009}--
                        TAILORED
(c)(l) Changes. The Contracting Officer ma:y at any time, by written order, and without notice
       to the sureties, if any, make changes within the general scope of this contract.in any one
       or more of the following:          ·
               (i)      Description of services to he performed.
               (ii)     Time of performance (i.e., hours of the day, days of the week, etc.).
               (iii)    Place of performance of the services.
       (2)     tf any such change causes .ap. increase ot decrease in the cost of, or the time
               requited for, performance of any part ofthe work under this contract, whether or
               not changed by the order, the Contracting Officer shall make an equitable
               adjustment in the contract price, ·the delivery schedule, or both, and shall modify
               the contract.
       (3)     The Contractor must ass.e rt its right to .aJl adjustment under this clause within J()
               days frotn the date of recefpt of the written order. However, if the Contracting
               Officer decides that the facts justify it, the Contracting Officer may receive and
               act upon a proposal submitted before final payment of the contract.
       (4)     If the Contractor's proposal includes the cost ofproperty made obsolete or ex.cess
               by the change, the Contracting Officer shall have the :right to prescribe the manner
               ofthe disposition of the property.
       (5)     Failure to agree to any adjustment shall be a dispute under the Disputes clause.
               However, nothing in this clause shall excuse the Contractor .from proceeding with
               the contract as changed.

B.2      52.252-2       Clauses Incorporated By Reference (Feb 1998)
This contract incorporates one or more clauses by reference,with the same force and effect as if
they were given in full text. Upon request, the Contracting Officer will make their fulltext
available. The full text of a clause may also be accessed electronically at:
http ://www.arnet.gov/far/
    •               52.203-13 Contractor Code of Business Ethics and Conduct (Dec 2008)
    •               52.203-14 Display of Hotline Postet(s) (Dec 2007)
    •               52.209-6 Protecting the Govetnmenf s Inter.e st when Subcontracting with
                    Conttacto.r s Debarred, Suspended, or Proposed for Debiument (SEP 2006)
    • 52.216-18 Ordering (OCT 1995)
                        (a)     the effec:;tive date of awatc:l, the end ofthe current p.e riod of
                        performance
    • 52.216-19 Ordering Limitations (OCT i995)
                        (a)      One Borrower
                        (b)(l) Five Million Borrowers
                        (b)(2) :Five Million Borrowers
                        (b)(3) Two Days
                        (d)      One Day
    • 52.216-22         Indefinite Quantity (OCT 1995)

S'olicitation Number: FSA-TitleIV4l9                                                      Page2 of20
        Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 7 of 76



                         (d)    the end of the currentperiod of performance
    •    52.216-27   Single Or Multiple Awards (OCT 1995)
    •    52.217-8    Option To Extend Services (NOV 1999)
    •    52.217-9    Option to Extend the Term of the Contract (MAR 2000)
    •    52.224-1    Privacy Act Notification (APR 1984)
    •    52.224-2    Privacy Act (APR 1984)

B.3      EDAR3452.202-1 Definitions (Aug 1987)-TAILORED
(a) The term "Secretary" or "Head of the Agencyi' (also called ;'Agency Head") means the
     Secretary of the Department of Education; an<! the tenn ''his/her cluly authorizecl
     representative" means any person, persons, or board authorizecho act for these officials.
(b) ''Chief Acquisition Officer" or ~•CAO" means the official responsible for monitoring the
     agency's acquisition activities, evaluating them ,b ased on applicable performance
     measurements, iQcreasing the use of full and open competition magency acquisitions,
     making acquisitic;>Jl decisions consistent with applicable laws, a.pd establishing clear lines of
     authority, accountability, ~d responsibility for acquisition decision-making and developing
     and maintaining a acquisition career management program.
(c) "Chief ofthe Contracting Office" means ah official servingin the contractingactivity (CAM
     or FSA Acquisitions) as the manager of a group that awards and -administers contracts for a
     princjpal office of th¢ Department See a.lso definition of ''llead of Contrllcting Activity"
     below,                      ,
(d) "Contracting Officer's Representative" or "COR" means a government employee appointed
     in writing ONLY by a contracting officer anddelegatedlimitedresponsibilities to perform
     specified contract management duties related to te,c hnical oversightand administration ofa
     specific contract. CORs may serve in a full-time or part-time capacity. The COR performs
     the contract management duties assigned 'by the CO in a written "Contracting Officer's
     Representative Designation Memorandum" for each particular contract. Multiple CORs may
     be appointed for a -single contract when the area of expertise necessary requites such
     appointm¢nts. The CO rtiay appoint ~temate or assistant CORs to seive .in the COR's
     absence, For the purpose of this program. the term Contracting Officer's Technical
     Representative (COTR) willbe used for assistant CORs.
(e) ''Head ofthe Contracting Activity" or ''HCA'' means those officials within the Department of
     Education who have re$ponsibility for and manage an acquisition organization and usually
     hold llillimited procurement authority. The Oirector, Federal Student Aid Acquisitions, is the
     HCA for FSA The Oirector, Contracts and Acquisitions Manage1J1.eilt (CAM) is the HCA for
     all other Departmental program offices and all boards, commissions, and councils under the
     management control of the Department.
(f) ''Performance-Based Organization" or ''PBO" is the office within the Oepartment that is
     mandated by Publjc I.,aw 105.:244 to carry out Federal student assistance or aid programs and
     report to Congress on an annual basis. It may also be referred to as "Federal Student Aid."
(g) "Senior Procurement Executive" or "SPE" means the single agency official appointed as such
     by the head of the agency and delegated btoad responsibility for acquisition functions;
     incfoding issuing agency acquisition policy and reporting on acquisitions agency-wide. The
     SPE also acts as the official one level above the contracting officer When the HCA is acting
     as a contracting officer:
(h) "Department" or "ED" means the United States Department of Education.

Solicitation Number: FSA_:TitleIV~09                                                       Page3 of20
      Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 8 of 76




B.4     ED 307'"17      Conflicts Ofintetest (Aug 2007)
(a) The contractor, subcontractor, employee or C011$U:ltatit, has certified that, to the best of their
    knowledge and belief; there are no relevant facts or circumstances wmch cou:ld give rise to an
    organizational or personal conflict of interest, (see FAR Subpart 9.5 for organizational
    conflicts ofinterest), (or apparent conflict of interest) for the organization or any of its staff,
    and that the contractor, subcontractor, en1ployee or consultant has disclosed all such relevant
    information if such a conflict ofinterest appears to exist to a reasonable person with
    knowledge of the relevant facts {or if such a person would question the impartiality of the
    contractor, subcontractor, employee or consultant). 'Conflicts may arise in the following
    situations:
    (1) Unequal access to information- a potential cop.tractor, subcontractor, employee or
        cortsultant has access to non-public information through its performat:1ce on a governrnent
        contract.
    (2) Biased ground rules - a potential contractor, subcontractor, employee or consultant has
        worked, in one government contract, or program, on the basic structure or ground rules of
        another goverii.tnent contract,
    (3) lmpaired objectivity- a potential contractor, subcontractor, entployee or consu:ltant, or
        member of their immediate family ( spouse; parent or child) has :financial or other
        interests that would impair, or give the appearance of impairing, impartial judgment in
        the evaluation of g~veimJlent programs, in offering advic.e or recortuliendations to the
        government, or in providing technical assistance or other services to recipients of Federal
        funds as part of its contractual responsibility.
        lllmpaired objectivity;' includes but is not limited to the following situations that would,
        cause a reasonable person with knowledge ofthe relevant facts to question a person's
        objectivity:
        (i) financial interests or reasonably foreseeable fimmcial interests in or in connection
             with prC>ducts, property, or services that may be purchased by an educational.agency,
             a person, 9rganization, or institution in the course of impletne11ting a1;1y program
             administered by the Department;
        (ii) significant connections to teaching methodologies that might require or encourage the
             use of specific products, property or services; or
        (iii)significant ic:Jep.tification with pe4Etgogical ·o r philosophical viewpoints that might
             require or enc9urage the us.e of a Specific curticµlutn, specific ptoducts, pr.operty or
             services,
        Offerors must provide the disclosure described above on any actual or potential conflict
        (or apparent conflict of interest) ofinterest regardle,ss of their opinion tbat such a cortflict
        or potential conflict (or apparent conflict of interest) would not impair their objectivity.
        In a case in which an actual or potential conflict {or apparent conflict of interest) is
        disclosed, the Department will take appropriate actions to eliminate or address the actual
        or potential ccm.flict {or apparent conflict of interest), including but ,n ot iimited to
        mitigating or neutralizing the conflict, when appropriate, through such Diea,ns as ensuring
        a balance of views, disclosure with the appropriate disclaimers, or:by restricting or
        modifying the work to be performed to avoid or reduce the conflict. In this clause, the
        term "potential conflict" means reasonably foreseeable conflict of interest.

Solicitation Number: FSA-titleiV~09                                                          Pa:ge4 of20
      Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 9 of 76



 (b)The contractor, subcontractor, employee or consultant agrees that if"impaired objectivity, or
    an actual or potential conflict of interest (or apparent conflict of interest) is discovered after
    the award is made, it will make a full disclosure in writing to the Contracting Officer. This
    disclosure shall include a description of actions that the Contractor has taken or proposes to
    take, aftt'lr consultation with the Contracting Offiet'lr, to avoid, mitigate, or neutralize the
    actual or potential conflict ( or apparent conflict of interest).
(c) Remedies - The Government may terminate this contract for convenience, in whole or in
    part, ifit deems such termination necessary to avoid the appearance of a conflict of interest.
    If the Contractor was aware of a potential conflict of mterest prior to award or discovered an.
    actual or potential conflict(or appare:nt conflict of interest) after award and did not disclose
    or misrepresented relevant infonnatio11 to the Contracting Officer, the Government may
    terminate the .contract for default, or pursue such other remedies as may be permitted by law
    or this contract. These remedies include imprisonment for up to five years for violation of
    Title l8, U,S. Code,§ 1001 anq fines ofup to $5000 for violation of Title 31, U.S. Code,§
    3802. Further rt'ltnedies include suspension or debarment from contracting with the fedeta1
    government. The Contractor may also be required to reimburse the Department for costs the
    Department incurs arising from activities related to conflicts of interest. An example ofsuch
    costs would be those incurred in processing Freedom of Infonnation Act requests related to a
    conflict of interest.
(d) In cases where remedies short of termination have been applied, the contractor,
    subcontractor, employee or consultant agrees to eliminate the organizational conflict of
    interest, or mitigate it to the satisfaction ofthe Contracting Officer.
(e) The Contractor further agrees to insert in any subcontract or consultant agreement hereunder,
    provisions Which shall conform substantially to the hmguage of this clause, including specific
    mention ofpotential remedies and this paragraph (e).

B.5     EDAR 3452.208-70 Printing (Aug 1987)
Unless otherwise specified in this contract, the contractor shall not engage in, nor subcontract
for, and printip.g (as that term is defined in Title I of the Government Prirtti11g and Binding
Regulation,s in effect on the effective date of this contract) in connection with the perfomiance of
work under this contract; except that performance involving the reproduction of less than 5,000
production units of any one page, or less than 25,000 production units in the aggregate of
multiple pages, shall not be deemed to be printing. A production u,nit is defined as one sheet, size
8 1/2 by 11 inches, and one side a:nd color ortly.

B.6     FSA 24-1        Release Of Information Under The Freedom Of Information Act (Jan
        2008)-TAILORED
By entering into a contract with the Department of Education and as permitted/authorized by
existing statutes and applicable case law, without rega.rd to proprietary matkings, the contractor
approves the release of the entire contract and all related modifications and task orders,
including, but not limited to:
(1)     Unit prices, including labor rates,
(2)     Statements of Work/Performance Work Statement generated by the contractor,
(3)     Performance requirements, including incentiyes, performance standards, quality levels
       and service level agreements,


Solicitation Number: FSA-TitleIV-09                                                       Page5 of20
      Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 10 of 76



(4)     Reports, deliverables and work products delivered in performance of the contract
        (including quality of service, performance against requirements/standards/service level
        agreements),
(5)     Any and all information, data, software and related documentation first provided under
        the contract,
(6)     Proposals or portions of proposals incorporated by reference, and
(7)     Other terms and conditions.

B.7     FSA 27-1        Labeling Of Documents (June 2007)-TAILORED
The Contractor shall not label any data; as defined in the clause at 52.227-14, produced in
performance of this contract in a way that would restrict the Government's right to use or release
the infonnation. If applic~le, the Contractor shall include a legend that id,entifies sensitive data
that should not be released for security reasons. Under FAR 52.22 7-14, Rights in Data-General
(or 52.227-15, .,.16, -17) clause, this data may be used for any public purpose. Deliverables shall
not contain vendor-,specific logos, mottos, watermarks, or holograms.

The Contractor shall not use, particularly for proposals, U.S. Government logos, such aS the U.S.
Department of Education or Federal Student Aid.

B.8     FSA 27-2     Limitations On The Use Or Disclosure Of Government.a.:Furnished
        Information Marked With Restrictive Legends (Dec 2006)
(a) For contracts under which d.ata are to be produced, furnished, or acquire4, the tem,s "limited
    rights" and "restricted, rights" are defined in the Rights in Data - General clause ofthis
    contract.
(b) Proprietary data, technical data or computer software provided to the Contractor as
    Government furnished information (GFI) under this contract may he subject to restrictions on
    use, modification, reproduction, release, performance, display, or further disclosure.
    (l) Proprietary data with l¢gends that serve to restrict disclosure or use of data. The
        Contractor shall use, modify, reproduce, perform, or display proprietary data received
        from the Government With proprietary or restrictive legends only in the performance of
        this contract. The Contractor ~hal1 not, without the express written permission of the
        party who owns the data, r.elease or disclose such data or software to any person.
    (2) GFJ mar~d with limited or restricted rights legends. The Contractor shall use, modify,
        reproduce, perform, or display technical data received from the Government with limited
        rights legends or computer software received with restricted rights legends only ir.t the
        perforxnance of this contract. The Contractor Shall not, without the express written
        permission of the party whose name appears ir.t the legend, release or disclose such data
        or software to any person.
    (3) GFI marked with specially negotiated license rights legends. The Contractor shall use,
        mo4ify, reproduce, release, perform, or display proprietary data, technical data or
        computer software received from the Govennnent with specially negotiate4license
        legen<is only as permitted in the license, Such data or software may not be released or
        disclosed to other persons unless permitted by the license and, prior to release or
        disclosure, the intended recipient has completed the use and non~disclosure agreement.
        The Contractor shall modify paragraph (1 )(c) of the use and non-disclosure agreement to
        reflectthe recipient's obligations regarding use, .modification, reproduction, release,


Solicitation Number: FSA-TitleIV~09                                                      Page 6of20
     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 11 of 76



         performance, display, and disclosure of the data or software.
(c) Indemnification and creation of third party beneficiary rights.
    (1) The Contractor agrees to indemnify and hold harmless the Government, its agents, and
        employees from every claim or liability, including attorneys fees, court costs, and
        expenses, arising out of, or in any way related to, the misuse or unauthorized
        modification, reproduction, release, performance, display, or disclosure of proprietary
        data, technical data or computer software received from the Government with restrictive
        legends by the Contractor or any person to whom the Contractor has released or disclosed
        such data or software.
    (2) The Contractor agrees that the party wliose name appears on the restrictive legend, in
        addition to any other rights. it may have, is a third party beneficiary who has the right of
        direct action against the Contractor, or any person to whom the Contractor has released or
        disclosed such data or software, for the unauthorized duplication, release, or disclosure of
        proprietary data, technical data or computer software subject to restrictive legends.

B.9     FSA 27-3        Use And Non-Disclosure Agreement
(a) Except as provided in paragraph (b) of this clause, proprietary data, technical data or
    computer software delivered to the Govenunent with restrictions on use, modification,
    reproduction, release, performance, display, or disclosure may not be provided to third
    parties unless the wtended recipient completes and signs the use and non-disclosure
    agreement at paragraph (c) of this clause prior to release or disclosure of the data.
    (1) The specific conditions under which an intended recipient will be authorized to use,
        modify, reproduce, release, perform, display, or disclose proprietary data or technical
        data subject to lilllited rights, or computer software subject to restricted rights must be
        stipulated in an attachment to the use and non'-disclosure agreement.
    (2) For an intended release, disclosure, or authorized use of proprietary data, technical data
        or computer software subject to special license rights, modify paragraph (l)(d) of the use
        and non-disclosure agreement to enter the conditions, consistent with the license.
        requirements, governing the recipient'$ oblig~tions regarding use, modific~tion,
        reproduction, release, performance, display or disclosure of the data or software.
(b) The requirement for use and non-disclosure agreements does not apply to Government
    contractors which require access to a third patty's data or software for the performance of a
    Govennnent contract that contains the clause, Litnitations on the Use or Disclosure of
    Goven'.1111ent Furnished Informatio11 Marked with Restrictive Legehds.
(c) The prescribed use and non'-disclosure agreement is:

                          USE AND NON-DISCLOSURE AGREEMENT
    The undersigned; _ .(Insert Name)_, an authorized representative of the _(Insert
    Company Name) _ , (which is hereinafter referred to as the "Recipient") requests the
    Govenunent to provide the Recipient with proprietary data, technical data or computer
    software (liereinafter referred to as "Data'') in which the Government's use, modification,
    reproduction, release, performance, display or disclosure rights are restricted. Those Data are
    identified in an attachment to this Agreement In consideration for receiving such Data,·the
    Recipient agrees to use the Data strictly in accordance with this Agreement:
     (1) The Recipient shall -

Solicitation Number: FSA-f itleIV-09                                                     Page 7 of20
     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 12 of 76



         (a) Use, modify, reproduce, release, perform, display, or disclose Data marked with
             SBIR data rights legends only for government purposes and shall not do so for any
             commercial purpose. The Recipient shall not release, perform, display, or disclose
             these Data, without the express written permission of the contractor whose name
             appears in the restrictive legend (the "Contractor"), to any person other than its
             subcontractors or suppliers, or prospective subcontractors or suppliers, who require
             these Data to submit offers for, or perform, contracts with the Recipient. The
             Recipient shall require.its subcontractors or suppliers, or prospective subcontractors
             or suppliers, to sign a use and non-.disclosure agreement prior to disclosing or
             releasing these Data to such persons. Such agreement must be consistent with the
             terms of this agreement.
        (b) Use, modify, reproduce, release, perform, display, or disclose proprietary data or
             technical data marked with limited rights legends only as specified in the attachment
             to this Agreement. Release, performance, display, or disclosure to other persons is not
             authorized unless specified in the attachment to this Agreement or expressly
             permitted in writing by the Contractor.
        (c) Use computer software marked with restricted rights lege11q,s only in performance of
             Contr<1ct Number _(insert contract mnnber(s)) _ . The Recipient shall not, for
             example, enhance, decompile, disassemble, or reverse engineer the software; time
             share, or use a computer program with more than one computer at a time. The
             recipient m<1y not release, perform, display, or disclose such software to others unless
             expressly permitted in writing by the licensor whose Il<ime appears in the restrictive
             legend.
        (d) Use, modify, reproduce, release, perform, display, or disclose Data marked with
             special license rights legends (To be completed by the contractin,g officer. See (a)(2)
             of the Use and Non.;Disclosure Agreement clause. Otilit if none ofthe Data requested
             is marked with special license rights legends).
    (2) The Recipient agrees to adopt or establish operatmg procedures and physical security
        measures designed to protect these Data from inadvertent release or disclosure to
        unauthorized third parties.
    (3) The Recipient agrees to accept these Pata "as is" without any Govefl11Ilent representation
        as to suitability for intended use or warranty whatsoever: This disclaiiner does not affect
        any obligation the Government may have regarding Data specified in a contract for the
        performance of that contract.
    (4) The Recipient may enter into any agreement directly with the Contractor with respect to
        the use, modification, reproduction, release, performance, display, or disclosure of these
        Data.
    (5) The Recipient agrees to indemnify and hold harmless the Government, its agents, and
        employees from every claii:n or liability, including attorneys fees, court costs, and
        expenses arising out of, or in anyway related to, the misuse or unauthorized
        mo4ification, reproduction, release, performance, disph1y, or disclosure of Data received
        from the Government with restrictive Jegends by the Recipient or any person to whom the
        Recipient has released or disclosed the Data.
    (6) The Recipient is executing this Agreement for the benefit of the Contractor. The
        Contractor is a third party beneficiary of this Agreement who, in addition to any other
        rights it may b&ve, is intended to have the rights of direct action against the Recipient or


Solicitation Nuniber: FSA-TitleIV-09                                                      Page 8 of20
     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 13 of 76



         any other person to whom the Recipient has released or disclosed the Data,. to seek
         damages from any breach of this Agreement or to otherwise enforce this Agreement.
    (7) The Recipient agrees to destroy these Data, and all copies of the Data in its possession,
        no later than 30 days after the date shown in paragraph, (8) of this Agreement, to have all
        persons to whom it released the Data do so by that date, and to notify the Contractor that
        the Data have been destroyed.
    (8) This Agreement shall be effective for the period commencing with the Recipient's
        execution ofthis Agreement and ending upon _(Insert Date)_. The obligations
        imposed by this Agreement shall survive the expiration or termination of the Agreement


    Recipient's Business Name


    Authorized Representative                                Date


    Representative's Typed Name and Title

B.10 FSA 31-1          Proposal Cost And/Or Pricing Data (August 2008)
Federal Student Aid intends to collect cost, pricing and technical information submitted hi
response to proposals. Information will be evaluated and stored in Federal Stu4ent Aid's Cost
Library in order to expand the organizations historical pricing data and cost estimating
capabilities.

B.11 FSA 32-1          Invoice Procedures (Au.gust 2007)
The Contractor must submit a physical invoice via either mail, fax or e-mail for this contract in
order to be paid for products and/or services rendered.
Federal StudentAid's "designated billing office" is:
        US I)eparti:nent of Education
        Union Center Plaza
        Federal Student Aid Administration
        830 First Street, NE, Suite 54Bl
        Washington, D.C. 20202-0001
        E-mail: InvoiceAdmin@ed.gov
        Fax: 202-275-3477
The Contractor shall also simultaneously submit copies of the invoice to the Contracting Officer
and one to the Contracting Officer's Representative (COR). The CO and COR should receive
copies via the same means as the invoice sent to the Budg~t Group.
When sµbmitting an invoice via mail, the Contractor shall submit the original invoice AND two
copies of the invoice.
At a minimum the following items must be addressed in order for the invoice to be considered
"proper" for payment:


S0lic1taiion Number: FSA-TitlelV'-O9                                                     Page9 of2O
     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 14 of 76



    (1) Name and Address of the Contractor.
    (2) Invoice Number and Invoice Date (Date invoices as close as possible to the date of
        mailing or transmission. The date and actual submission must occur after receipt,
        inspection and acceptance of the supplies or services,)
    (3) The Contract number, contract line item, and if applicable, the order number must be
        included on the invoice and be correct.
    (4) Description, quantity, unit of measure, unit price, and extended price Of the item
        delivered must agree with the contract or order.
    (5) Tenns of any pronipt paymentdiscount offered.
    (6) Name, title, and phone number of persons to be notified in event of defective invoice.
    (7) The period of time covered by the invoice must include the first and last day of the
        period.
    (8) Totals must be supported by subtotals and subtotals shm1ld be supported by detail, (i.e.
        documentation for categories of labor, hours performed, unit prices) and deliverables
        provided.
    (9) Ifrequired by this contract or order, receipts must be provided to support documentation
        of"other direct costs" (ODCs) onnaterials.

B.1:2 AMERICAN RECOVERY AND REINVESTMENT ACT OF 2009 (Pub.L. 111-5)
In the event funds are utilized on this contract originating from the American Recovery and
Reinvestment Act of2009, or other discrete legislation, the following clauses, or similar clauses,
shall apply:
    • 52.203-15          Whistleblower Protections Under The American Recovery And
        Reinvestment Act Of 2009 (Mar 2009)
    • 52.204-11          American Recovery And Reinvestmept Act-·.Reporting Requirements
        (Mar 2009)
    • 52.212-5           Contract Terms and Conditio~ Required to Implement Statutes or
        Executive Orders----:£ommercialitems(Mar 2009)----ccAltemate II (Mar 2009)
    • 52.215-2           Audit And Record&---Negotiation-Altemate I (Mar 2009)
    • EDAR 3403-1 Self Reporting Of Violations~ Recovery Act (Feb 2009)
        The contractor and subcontractor shall promptly refer to an appropriate inspector. general
        any credible evidence that a principal, employee, agent, contractor, sub-:-grantee or
        subcontractor has committed.a violation of Federal criminal law involving fraud, conflict
        of interest, bribery, or gratuity violations found in Title 18 U.S.C. or a violation of the
        civil False ClaitnsAct (31 U.S.C. 3729-3733).

B.13 ADDITIONAL TERMS AND CONDITIONS
A. Contract Type-Indefinite Delivery/Indefmite Quantity (IDIQ). During the course of the
   ha~ic ordering period, the Government will provide a minimum of $5,000,000.00 in revenue,
   provided that the contractor is in compliance with the requirements for servicing federally
   held debt, and the maximum volume for the basic ordering period agreement will be 50
   million borrowers. The Optional Ordering Period will have a minimum of $0 and a
   maximum ofan additionaL50 million borrowers
B. Ordering Period-Th¢ ordering period for this contract will be one (1), five (5) year Base
   Ordering Period, with one (l) additional five (5) year Optional Ordering Period.


Solicitation Number: FSA-TitleIV~09                                                    Pag~ 10 of20
     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 15 of 76



C. Requirements Deadlines-.The contractor shall comply with the following compliance
    requirements deadlines:
    ( 1) The contractor shall meet the Initial Requirements by August 31, 2009 for servicing
         federally held debt. If these are met, FFEL servicing :may begin.
    (2) The contractor shall meet the Intermediate Requirements by March 31, 2010 (unless
         otherwise noted within the Intermediate Requirements document), for servicing federally
         held debt. If all requirements are not met, the Government may ekct to not assign further
         volume to the contractor. Furtherinote, the Governme:nt may tranSfor currently held
         accounts to another servicer. The contractor losing the accounts shall bear the costs of
         any such transfer.
    (3) The contractor shall meet the Full Requirements by August 31, ·2010 for Direct Loan
         servicing. If the Government determines the requirements are not met, the Governmep.t
         tnay elect to notassigp further volume to the contractor. Furthermore, the Goveftlment
         may transfer currently held accounts to another servicer. The contractor losing the
         accounts shall bear the costs for any such transfer.
D. Quarterly Compliance Monitoring-[Reserved]
E. All])ual Compliance Audit-[Reserved]
F. Allocation Methodology-See Attachments A-4 and A -'5.
G. Allocation Metrics- See Attachments A-4 and A-5.
H. Performance lncentives/Metrics~[Reserved]
I. Price Definitions-See Attachment A-6.
J. Work Performed Outside the Continent3). United St.ates-The Contractor has represented
   to the Department that it will perform aU work required under this Contract within the United
    States. If, at anytime, the Contractor wishes to perform any Contract work outside the United
    States, the Contractor shall inform the· Contracting·Officer, in advance and in writing, of its
   intention and request the Department's approval. The Contractor shall not perform any
   Contract work outside the United States unless and until it has received the Contracting
   Officer's explicit, written approval to perform such work. In order to give proper
   consideration to the Contractor's request, the Department may ask for, and the Contractor
   shall provide, information relevant to the proposed performance outside the United States,
   including but not limited to a detailed description of the physical, perso:nnel and management
   resources to be used and any potential difficulties Qr constraints in perfortfiing in the foreign
   jurisdiction, The Department may refuse to approve Contract perfonnap.ce outside the United
    States to the extent that, solely in the Department' sjudgment, the Contractor has not shown
   thatperfonnance. outside the United States would satisfy the Contract requirements and
   would not impair or degrade performance. Further, the Department may refuse to approve
   any performance outside the United States for any other reason, or for tlO reason; except as
   otherwise required by the laws and treaties of the United States. The Department also may
   approve performance outside the United States subjectto certain conditions, to which
   conditions 'the Contractor shall strictly adhere. Neither performance within the United States,
   nor the Department's refusal to allow performance outside the United States shall evet
   constitute a change to this Contract or give·rise to any entitlement to additjonal compensation
   or excuse any failure of performance by the Contractor.Nothing in this clause shall be
   interpreted to impose any obligation on the Department to allow orto refuse a request for
   perfonnance of this Contract outside the United States.



Solicitation Nwnbet: FSA-TitleIV~09                                                    Page 11 of20
     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 16 of 76



K. Branding/Marketing Material--Contractors may not solicit or promote other
   services/products they, or their affiliates, offer while servicing Department of Education
   borrowers, or Federally held debt. This includes all COI11munication channels and touch
   points, such as but not limited to: inbolllld and outbound calls/email, web pages, any mailings
   specific to the status of their account, direct personal and automated interaction, etc.

    Scenarios: (1) if the servicer services Federally and non-Federally held debt and offers
    combined billing, no inarketing envelopes or inserts for other services/products may.be
    issued; (2) if the servicer services Federally and non-Federally held debt and does NOT use
    combined billing, normal marketing may be provided for non- Federally held debt for other
    services/products; and (3) if the s.ervicerservices Federally and non-Federally held debt and
    is in personal cont1:1ct, no marl~eting for other services/products may be discussed. If1:1
    borrower with in~school status seeks information regarding other products or services from
    the servicer, the borrower shall be directed to their school's Student Financial .Assistance
    Office.

   Any exception or ambiguity regarding the above shall be reviewed and approved by the
   Contracting O:tllcer in advance.
L Invoicing and Non-Compliance- Borrowers whose loans are not being serviced in
   compliance with the Requirements, Policy and Procedures for servicing federally held debt
   due to the fault of the servicer (i.e. correct interest calculations, correct balanc.es, interest
   determination and calculations, notices sent properly, proper due diligence, etc.), will not be
   billable to the Government from the initial point of non-compliance, Any funds that have
   been invoiced for these borrowers and paid shall be returned to the Government via a credit
   on the next invoice.
M. Contrading Officer's Representative - The following individual is designated as
   Contracting Officer's Representative (COR) for this contract:

       Mr.James McMahon
       Federal Student Aid
       830 Fir.st Street, NE
       Suite 111G5
       Washington, DC 20202
       Email:· james.mcmahon@ed.gov
       Phone: (202) 377~3124

N. Additional Terms:

   1. The Title IV Servicing contracts are for any potential services to manage all types of Title
      IV student aid obligations, including, but not limited to, servicing and consolidation of
      outstanding debt. IIowever, they are not Requirements contw.cts.
   2. Each contractorwHl provide, at a lllinitnum, the services provided within their proposal,
      i11 accordance with the pricing identified in Term #3 below.
   3. The Government will set and manage the common pricing, including tier structure,
      below:



SolicitationNumber: FSA-TitleIV-09                                                       Page 12 of20
     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 17 of 76



                         Status                       Volume Low   Volume Hieb       Unit Price
                     Borrowers in fa-school· Status      NIA            NIA         $        1.050
         Borrowers in Grace or Current Repayment
                                             Status        1         3,000.000      $        2.110
                                                       3,000,001        UP          $        1.900
            Borrowers i11 Deferment ot Forbearance         1         1.600,000      $        2.070
                                                       l,600;001        UP          $        1.730
                 Borrowers 31 -:90·Days Delinauent        NIA          .NIA         $        1.620
                Borrowers 91-150 Days Delinquent          NIA           NIA         $        1.500
               Borrowers 151-::270 Da:yS Delinquent       NIA           NIA         $        l.370
                 Borrowers 270+ Days Delinaue11t          NIA           NIA         $        0.500

        OUt year pricing will follow the methodology described utilizing the subsequent terms.
        There wili be no set declination in pricing at the time ofaward.

    4. The Govetllrtlent has induded an escalation methodology based upon the Bureau of
       Labor Statistics' (BLS) Employment Cost Index (ECI) for Total Compensation, Private
       Industry, Service Occupations (Not Seasonally Adjusted), to account for significant
       inflation and/or deflation. When the ECI exceeds 3.0% (plus or minus) in any given year
       the Government will adjust the establjshed common pricing by any amount in. excess of
       this rate. The calculated rate of escalation will equal the average of the 12-month percent
                                                               th
       change for the previous four quarters, ending June 30 . This ECI escalation will be
       applied beginning in September of the same calendar year. Further, this escalation will
       compound for all remaining years of the Base and Optional Ordering Periods.

        For example, ECI rate released in June 2010 is 3;6%. The Government will increase unit
        pricing by .6% for the contract beginning September 1, 2010 and all remaining years of
        the Base Ordering Period, as wellas the Optional Ordering Period.

        A decreasing rate of inflation would follow the same pattern as above, For example, if the
        ECI decreases by more than 3.0%, then the unit prices for 1he remaining out-years will
        also decrease by the percentage in excess of3.0%. For example,ECI rate released in
        June 2010 is -4.2%. The Government will decrease unit pricing by 1.2% for the contract
        period beginning September l, 2010 and all remaining years of the Base Ordering Period,
        as well as the Optional Ordering Period.

    5. Common pricing includes all supplies, services and other costs to deliver Title IV
        servicing under this contract, including:
        • Costs for bringing contractor systems into compliance for handling federally held
            debt.
        • Costs for legislative, regulatory or policy changes that affect the FFEL communicy as
            a whole, as is commerciaUy accepted practice iti the FFEL co:a:nnunity.
        • For all other costs, the Depart111ent and the contractor(s) tnay come to an a,greetnent
            via change order process or negotiation, as necessary.

   6. The Government makes no guarantee to any contractor that their organization will retain
      their current loan servicing volume. In addition, the Government makes no minimum

Solicitation Number: FSA-TitleIVa09                                                     Page 13 of20
     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 18 of 76



        volume guarantees to any contractor. The Government does guarantee a minimum
        dollar/revenue amount of$5,(l00,000 over the base ordering period utJ.der this Indefinite
        Delivery, Indefinite Quantity contract, regardless of the number of loans serviced by a
        contractor.

    7. The Govetnnient reserves the right to periodically review and equitably adjust the rate
       ·strµctµre to mawtain effectiveness of the services provided (i.e., different volume breaks,
        different ties, cost allocations, etc)

    8. The Government reserves the right to equitably introduce, eliminate, or modifyloan
       deliverables/status items that are in the best interest .o f the Govermnen:t or Borrower. (i.e.,
       in;.school defentientS moved into the ln-School deliverable; new defennent or
       forbeatan.ce categories; etc).

    9. The Government reserves the right to unilaterally shift borrowers in the best interest of
       the Government or Borrowers, at no additional cost to the Government. It is anticipated
       that this will be done only with re.asonable and prudent cause.

    10. The Government retains the unilateral right to resolve split-borrowers as deemed
        appropriate by the Government, at no additional cost to the Government.




Solicitation Number: FSA-TitlelV-09                                                        Page 14 of20
     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 19 of 76



B.14       52.212-:S     Contract Terms And Conditions Required To Implement Statutes Or
        E:1;ecutive Orders- · Commercial Items (D~c 2008)
(a) The Contractor shall GOmply with the following Federal Acquisition Regulation (FAR)
    clauses, which 1:tre incorporated in this contract hy reference, to implementprovisions of law
    or Executive orders applicable to acquisitions of commercial items:          ·
    (1) 52.233-3, Protest After Award (Aug 1996) (31 U.S.C. 3553).
    (2) 52.2334; Applicable Law for Breach of Contract Claim (Oct 2004) (Pub. L. 108~77, 108-
        78)
(b) The Contractor shall comply with the FAR clauses in this paragraph (b) that the Contracting
    Officer has indicated as being incorporated in this contract by reference to implement
    provisions oflaw or Executive orders applicable to acquisitions of conunerciaLitems:

...X (1)  52.203-6, Restrictions on Subcontractor Sales to the Government (Sept 2006), with
          Alternate I (Oct 1995) (41 U.S.C. 253g and 10 U,S.C. 2402).
  X (2) 52.203-13, Contractor Code of Business Ethics and Conduct (Dec 2008) (Pub. L. 110
          252, Title VI, Chapter 1 (41 U.S.C. 251 note)).
_ (3) 52.219-3, Notice of Total HUBZone Set-Aside (Jan 1999) (15 U.S:C. 657a).
_ (4) 52.219-4, Notic~ of Price Evaluation Preference for HUBZorte Small Business Concerns
          (July 2005) (if the offeror elects to waive the prefer~nce, it shall so indicate in its offer)
          (15 U.S.C. 657a).
_ (5) [Reserved]
_ (6)(i) 52.219-6, Notice ofTotalSmaHBusiness Set-:Aside (june 2003) (15 U.S.C. 644).
          _ (ii) Alternate I (bct1995) of 52.219-6,
          _ (iii) Alternate II(Mar 2004) of52.2l9-6.
_ (7)(i) 52.219-7, Notice of Partial Small Business Set-Aside (June 2003) (15 U.S.C. 644).
          _ (ii) Alternate I (Oct 1995) of 5.2.219-7.
             (iii) Alternate ll(Mar 2004) of 52.219-7.
  X (8) 52.219-8, Utilization of Small Business Concerns (May 2004) (15 U.S.C. 637(d)(2) and
          (3)).
...X (9)(i) 52.219-9, Small Business Subcontracting Plan (Apr 2008) (15 U.S.C. 637(d)(4)).
          _ (ii)A1ternate I (Oct2001) of52.2l9-9:
          _X (iH) Altetnate.U (Oc:t2001) of 52.219-9,
_ . (10)52.219-14, Limitations on Subcontracting (Dec 1996) (15 U.S.C 637(a)(l4)).
_ (l 1)52.219-16i Liquidated Damages-Subcontracting Plan (Jan 1999) (15 U.S.C.
          637(d)(4)(F)(i)).
_ (12) (i) 52.219~23., Notice of Price Evaluation A,djµstment for Small Disadvantaged
        ·          Busines.s Concerns (Oct 2008) (10 U.S.C. 2323) (if the offeror elects to waive the
                   adjustment, jt shall so indicate in its offer).
          _ (ii) Alternate.I (June 2003) of 52.219-23.
_ (13)52.219-:25, Stnall Disadvantaged Business Participation Program-Disadvantaged Status
          andRepmting (Apr 2008) (Pub. L. 103-355; section 7102, and 10 U.S.C. 2323).
_ (14)52.219-26, Small Disadvantaged Business Participation Program.....,. Incentive
          Subcontracting (Oct2000) (Pub. L. l03-J55, section 7102, and 10 U.S.C. 2323).
_ . (15)52.219-27, Notice of Total Service-Disabled Veteran,.Owned Small Business Set,.Aside
          (May 2004) (15 U.S.C. 657 f).



Solicitation Number: FSA-TitleIV ~09                                                        Page 15 of20
     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 20 of 76



 _ (16) 52.219-28, Post Award Small Business Program Rerepresentation (June 2007) (15
            U.S.C. 632(a)(2)).
 _x (17) 52.222-3, Convict Labor (June 2003) (E.O. 11755).
 ___X ( 18) 52.222-19, Child Labor-Cooperation with Authorities and Remedies (Feb 2008) (E.O.
            13126).
_x (19) 5.2.222-21, Prohibition of Segregated Facilities (Feb 1999) .
....X (20) 52.222-26, Equal Opportunity (Mar 2007) (E.O. 11246).
....X (21) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of the Vietnam
            Era, and Other Eligible Veterans (Sept 2006) (38 U.S.C. 4212).
_x (22) 52.222-36, Affirmative Action for Workers with Disabilities (Jun 1998) (29 U.S.C.
            793).
_x (23) 52.222-37, Employment Reports on Special Disabled Veterans, Veterans ofthe Vietnam
            Era, and Other Eligible Veterans (Sept 2006) (38 U.S.C. 4212).
   X (24) 52.222.,39, Notification of Employee Rights Concerning Payment of Union Dues or
            Fees (Dec.2004) (E.O. 13201).
_x (25) (i) 52.222-50, Combating Trafficking in Persons (Aug 2007) (Applies to all contracts).
          _ (ii) Alternate I (Aug 2007) of 52 .. 222-50.
_ (26)        (i) 52,223-9, Estimate of Percentage of Recovered Material Content for EPA-
                  Designatedltems (May 2008) (42 U.S.C. 6962(c)(3)(A)(ii)).
          _ (ii)Altemate I (May 2008) of52.223-9 (42U.S.C. 6962(i)(2)(C)).
_ (27) 52.223-15, Energy Efficiency in Energy-Consuming Products (Dec 2007) (42 U.S.C.
            8259b).
_ (28) (i) 52,223-16, IEEE 1680 Standard for the Environmental Assessment of Personal
                  Computer Products (Dec 2007) (E.O. 13423).
          _ (ii) Alternate I (Dec 2007) of 52.223-16.
_{29) 52.225-1, Buy American Act-Supplies (June 2003) (41 U.S.C. IOa-lOd).
_ (30) (i) 52.225-3, Buy American Act-·Free Trade Agreements-Israeli Trade Act (Aug
                 2007) (41 U.S.C. lOa-lOd, 19 U.S.C. 3301 note, 19 U.S,C, 2112 note, Pub. L 108-
                 77, 108-78, 108-286, 109-53 and 109-169).
          _ (ii) Alternate I (Jan 2004) of 52.225-3.
          _ (iii) Alternate U (Jan 2004) of 52.225-3.
_ (31) 52.225-5, Trade Agreements (Nov 2007) (19 U.S.C. 2501, et seq,, 19 U.S.C. 3301 note).
_x (32) 52,225-13, Restrictions on Certain Foreign Purchases (June 2008) (E.O. 's,
            proclamations, and statutes administered by the Office of Foreign Assets Control of the
            Department of the Treasury).
_ (33) 52,226-4, Notice of Disaster or Emergency Area Set-Aside (Nov 2007) (42 U.S.C.
            5150).
_ (34) 52.226-5, Restrictions on Subcontracting Outside Disaster or Emergency Area (Nov
            2007)(42 u.s.c. 5150).
_ (35) 52.232-29, Terms for Financing ofPurchases of Commercial ltenis(Feb 2002) (41
            u.s.c. 255(f), 10 u.s.c. 2307(f)).
_ (36) 52.232-30, Installment Payments for Commercial Items (Oct 1995) (41 U.S.C, 255(f),
            u.s.c.
            10         2307(f)) .
...X (37) 52.232-33, Payment by Electronic Funds Transfer-Central Contractor Registration
            (Oct 2003) (31 U.S.C. 3332).



Solicitation Number: FSA-TitleIV~09                                                    Page 16 of20
     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 21 of 76



_ (38) 52.232-34, Payment by Electronic Funds Transfer-Other than Central Contractor
          Registration (May 1999) (31 U.S.C. 3332).
_ (39) 52.232-36, Payment by Third Party (May 1999) (31 U.S.C. 3332).
___x (40) 52.239-1, Privacy or Security Safeguar4s (Aug 1996) (5 U.S.C. 552a).
_ (41) (i) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (Feb
                2006) (46 U.S.C. Appx.1241(b) and 10 U.S.C. 2631).
         _ (ii) Altemate I (Apr 2003) of 52.247-64.

(c) The Contractor shall comply with the FAR clauses in this paragraph (c), applicable to
     commercial services, that the Contracting Officer has indicated as being incorporated in this
     contract by reference to implement provisions oflaw or Executive orders applicable to
     acquisitions of commercial items:
___x (1) 52.222-41, Service Contract Act of 1965 (Nov 2007) (41 U.S.C. 351, et seq.).
  X (2) 52.222-42, Statement of Equivalent Rates for Federal I-Iires (May 1989) (29 U.S.C. 206
         and 41 U.S.C. 351, et seq.).
___x (3) 52.222-43, Fair Labor Standards.Act and Service Contract Act-Price Adjustment
         (MultipleYearand Option Contracts) (Nov 2006) (29U.S.C. 206 and41 U.S.C. 351, et
         seq.);
_ (4) 52.222-44, Fair Labor Standards Act Md Service Contract Act-Price Adjustment (Feb
         2002) (29 U.S.C. 206 and41 U.S.C. 35 l; et seq.).
_ (5) 52.222-51, Exemption from Application ofthe Service Contract ActtoContracts for
         Maintenance, Calibration, or Repair· of Certain Equipment-Requirements (Nov 2007)
         (41 U.S,C. 351, et seq.).
_ (6) 52.222-53., Exemption from Application of the Service Contract Act to Contracts .for
         Certain Services-Requirements (Nov 2007) (41 U.S.C. 351, et seq:).
_ (7) 52.237-1 l, Accepting and O:ispensing of $1 Coin (Sept 2008) (31 U.$.C. 5 ll2(p)(l)).

(d) Comptroller General Examination ofRecord. The Contractor shall comply with the
    provisions of this paragraph (d) if this contract was awarded using other than sealed bid, is in
    excess of the simplified acquisition threshold, and does not contain the clause at 52.215-2,
    Audit and Records-·Negotiation.
    (1) The Cqmptroller General of the United States, or art authorized representative of the
        Comptroller General, shall have access to and right to examine any of the Contractor's
        directly pertinent records involving transactions related to this .contract.
    (2) The Contractor shall make available at its offices at all reasonable timesthe records,
        111.aterials, and other evid~ce for e.xart:J.ination, au<lit, or reproduction, until 3 years after
        fmal payment under this contract or for any shorter period specified in FAR Subpart 4. 7,
        Contractor Records Rete11tion, .of the other clauses of this contract. Ifthis contract is
        completely or partially terminated, the records relating to the work terminated shall he
        made available for 3 ye~s after any resulting final termination settlement. Records
        relating to appeals under the disputes clause or to litigation or the settlement of clain1s
        arising under or relating to this contract shall he made avaUable until such appeals,
        litigation, or claims are finally resolved.
    (3) As used in this clause, records include hooks, documents, accounting procedures and
        practices, and other data, regardless of type and regardless of form. This does not require



Solicitation Number: FSA-T4tleIV~09                                                           Page 17of20
     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 22 of 76



        the Contractor to create or maintain any record that the Contractor does not maintain in
        the ordinary course of business or pursuant to a provision oflaw.

(e) (1) Notwithstanding the requirements of the clauses in paragraphs (a), (b), (c), and (d) of this
        clause, the Contractor is not required to flow down any FAR clause, other than those in
        paragraphs (e)(l)(i) through (xi) of this paragraph in a subcontract for commercial items,
        Unless otherwise indicated below, the extent of the flow down shall be as required by the
        cla.use---
        (i)    52.203.,.13, Contractor Code of Business Ethics and Conduct (Dec 2008) (Pub. L.
               110-252, Title VI, Chapter 1 (41 U.S.C. 251 note)).
        (ii) 52.219-8, Utilization of Small Business Concerns (May 2004) (15 U.S.C. 637(d)(2)
               and (3)), in all subcontracts that offer further spbcontracting opportunities. If the
               subcontract (except subcontracts to small business concems}exceeds $550,000
               ($1;000,000 for construction of any public facility), the subcontractor must include
               52.219-8 in lower tier subcontracts that offer subcontracting opportunities.
        (iii) 52.222-26, Equal Opportunity (Mar 2007) (E.O. 11246).
        (iv) 52.222-35, Equal Opportunity for Special Dis.abled Veterans, Veterans of the
               Vietnam Era, and Other Eligible Veterans (Sept 2006) (38 U.S.C. 4212).
        (v) 52.222,,36, Affirmative Action for Workers with Disabilities (June 1998) (29
               U.S.C. 793).
        (vi) 52.222-39, Notification of Employee Rights Concerning Payment of Union Dues
               or Fees (Dec 2004) (E.O. 13201).
        (vii) 52.222-41, Service Contract Act of 1965 (Noy2007) (41 U.S.C, 351, et seq.).
        (viii) 52.222-50, Combating Trafficking in Persons (Aug 2007) (22 U.S.C. 7104(g)).

        Flow down required in accordance with paragraph (f) of FAR clause 52.222-50.
        (ix) 52.222-51, Exemption from Application of the Service Contract Act to Contracts
             for Maintenance~ Calibration, or Repair of Certain Equipment-R,equirements (Nov
             2007) (41 U.S.C. 351; et seq.).
        (x) 52.222-53, Exemption from Application of the Service Contract Act to Contracts
             for Certain Services-Requirements (Nov 2007) (41 U.S.C. 351, et seq.).
        (xi) 52.247-64, Preference for Privately OWiled U.S.-Flag Commercial Vessels (Feb
             2006) (46 ffS.C. Appx. 1241(b) and 10 U;S,C. 2631). Flow down required in
             accordance with paragraph (d) of FAR clause 52.247-64.
    (2) While not required, the contractor may include in its subcontracts for commercial items a
        minimal number of additional clauses necessary to $atisfy its contractual obligations.




Solicitation Number: FSA-TitleIV-09                                                     Page l8of20
      Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 23 of 76



C.       STATEMENT OF OBJECTIVES (SOO)

C.1      General Description Of Scope/Purpose
C.1.1 Federal_Student Aid Background/Overview
      Federal Student Aid (FSA), an office of the Department, plays a central and essential role
      in America's postsecondary education community.
        FSA's core mission is to ensure that all eligible individuals benefit from federal financial
        assistance--grants, loans and work-study programs-for education beyond high school.
        The programs FSA administers comprises the nation's largest source of student aid:
        during the 2007..,08 school year alone, FSA provided approximately $83 billion in new
        aid to nearly 10 million postsecondary students and their families. FSA's staff of 1,100 is
        based in 10 cities, in addition to its Washington, D.C. headquarters.
        C.1.2 Current Need
        With the current economic and liquidity uncertainty facing financial markets, many
        student loan lenders are dropping out of the market. With more than $65 billion in 2008-
        09 loans and approximately $130 billion in eligible 2003-07 student loans on bank
        balance sheets and auction rate securitizati.ons, the capital markets are currently unable to
        generate adequate funds at prices that will ensure 2009-10 loans can be made.
        Recent legislation including the College Cost Reduction Authorization Act of 2008
        (CCRAA) (Pub. Law 110-84) and the Ensuring Continued Access to Stµdent Loans Act
        of 2008 (ECASLA) (Pub. Law 110..,227) enabled the Department to accept former
        Federal Family Education Loan Program (FFELP) loans in the form of additional Direct
        Loan (DL) capacity, and to purchase FFELP loans as far back as 2003, in an effort to
        bring liquidity and stability back to the student loan market.
        With the sudden incr.ease in current and potential loan voluine that the Department will
        be responsible for servicing, the need for increasing the Title IV studertt aid servicing
        vehicles is detennined appropriate at this time.
        C.1.3 Objective
        Acquire efficient and effective cotntnercialcontract services to m®age all types of Title
        IV student aid obligations, including, but not limited to, servicing and consolidation of
        outstanding debt.
        C.1.4 Constraints
                 C.l.4.1Specific compliance activities for seryicing Federally held assets include,
                        but are not limited to, Attachments A-1 through A-3 provided herein.
                 C.1.4.2In order to manage the costs associll.ted with such a potentially large
                        portfolio, the service must provide innovative 111easures to ensure portfolio
                        growth is not the key driver of total cost. Contractor incentives must be
                        based on performing assets, rather than transaction or activity based
                        delinquency incentives. Costs may .also be lllanaged through redistribut.ion
                        ofcusto111ets to self-service options, as approved by the Govermnent
                        Performance measures will help ensure that the complete service operates
                        as efficiently and effectively as possible and that it is achieving the desired

Solicitation Number: FSA-TitleIV-'-09                                                      Page 19 of20
      Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 24 of 76



                         business outcomes. These measurements will be flexible to allow for
                         regular reviews and revisions as necessary.
                 C.1.4.3The contractor(s) will be responsible for maintaining a full understanding
                        of all federal and state laws and regulati<~ns and FSA requirements and
                        ensuring that all aspects of the service continue to remain in compliance as
                        changes occur;
                 C.1.4.4The conttactor(s) will provide a service flexible enough to handle new
                        requirements generated by Congress andrespond to legislative mandates
                        and policy changes. Please see Appendix A - Stan~rds and Relevant
                        Documents for historical and current representative infonnation.
                C.l.4.5The contractor(s) will provide timely (as defined by FSA and contractor)
                       responses to Office oflnspector General (OIG), General Accounting
                       Office (GAO), budget, data, and management requests.
                C.1.4.6 It is understood and mutually agreed that the Department of Education
                       has exclusive ownership of all information stored in, retrieved, modified,
                       and/or archived in as part of this service. The contractor shall have no
                       rights in such :information and no rights to such :information shall vest on
                       the contractor by virtue of its performance of this contract. No otherparty
                       has the right to copy, delete, archive, or transfer such information without
                       the prior express written consent of the Department of Education. The
                       contractor shall not use such information for any marketing or solicitation
                       purpose including, but not limited to, commercial advertising, credit
                       offers, or similar campaigns.

C.2     Attachments/Supplemental.Doclllllents
          Number                                         Title
            A-1        Additional S.ervicer-·Initial Requirements Document (Version 21.0)
            A-2        Additional Servicer-Intennediate Requirements Document (Version
                       6.0)
             A-3       Additional Servicer-.Full Requirements Document (V et$iQfi 6.0)
             A-4       Ongoin,g Allocation M:ethod91ogy
             A-5       Sample-..Ongoing Allocation Metric Calculation
             A-6       Servi¢jng Pricing Definition.~ (Version 9.0)




Solicitation Number: FSA-TitleIV..09                                                    Page 20 of20
    Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 25 of 76
Attachment A-1




                 ~@@D~O@UU<fil~
                        ~ ·@•/5"
                        ~ ) . ~u""'.: LJ V, Q:i , '·\@~\·rr2
                          --· _      "--~·-.,·   .   · ..d
                                                           .. -"-
                                                   ;i ~-·: U
                                                             ©
                                                             • . .·


                                                               , ·c .•   ,.:._.~   ..




                                  All_lnitiaIReq_v21.0.doc




AU_InitialReq_v2 l. 0                                                                   i
       Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 26 of 76
Attachment A-1

                  Additional Service.r - Initial Requirements
                                Requ·ired by 8/31 /09 unless otherwise noted




TABLE OF CONTENTS

General Statement ........................................................................................................................... 3

Financial Reportin.g .................................................................................................................. 3

Trea·s ury ...................... .,................,............................................... ,................................................ s

Transaction Management ....................................................................................................... 6

Internal Control.s ............................................................................................................................ 7

Accounting ......·..........................................................................,......................................................... 9

Reconciliations ............. ,....................................................... ,........................................................... 9

Additional Reporting ............................................................................................................... 1.2

Security ........ ,.....................................................................,......... ,........................·.............. ,...... ,, 1.2

NS.L.DS ............................................................................................................................................ 13

Unique Client/Lender Requirements for Federally Serviced Portfolio ........... 14

Loan Conve.rsion ....................................................................................................,.................... f6




All_111itia1Req_y21. 0                                                                                                                                 2
       Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 27 of 76

 Attachment A-1
 General Statement
It is the intent of the Department to procure a performance-based contract(s) that
promotes competition and provides best of business services. To achieve this goal, the
Department expects each servicer to provide commercially available services that will
yield high performing portfolios and high levels of customer satisfaction. The following
statements apply:

-     Servicers Will be required to meet all statutory and legislative requirements.
-     Servicers will use their own discretion in deciding to proVide services or business
      functionality that is rec.ommended but not required.
-     Servicers may leverage all borrower repayment ch.annels while maintaining existing
      branding provided all federally held loans are clearly distinguished and identified,
      and borrowers are directed to make payment directly to the Department via a U .s.
      Treasury lockbox or electronic payment service.
-     small differenc.es due to rounding in various calculations are understood and
      accepted providing the calculation itself is in compliance with federal regulation.
-     The Department will allocate volume based on defined and understood performance
      metrics.
-     The Department does not intend to provide additional service level requirements.
      The Department does, however, expect best of business practices to be deployed.
-     The Department will not require the use of the Department or FSA logo on letters,
      web sites, etc .
.:.   Servicers Will have full discretion to promote or not promote services as long as they
      meet legislative and regulatory requirements and are cost neutral to the
      Government.
-     Servicers will have discretion to proVide services to schools.
-     Servicers may use their own authentication process as long as the process is flllly
      compliant with federal IT security guidelines.
-     With regard to split borrowers, it is acceptable for servicers to handle requests,
      phone calls, etc. for all 1.oans. being serviced by that servicer, regardless of the holder
      (Federal or Non-Federal), as long as all federal laws and regulations are met.

Financial Reporting
1. The servicer shall uniquely identify .each specific activity (e.g., Collection of Principal,
   Collection of Interest, etc.) in the transaction level data.
2. The servicer shall provide required accounting reports. A preliminary list is presented
   below.
   a) Trial Balance by Fund & a Working Trial Balance By Fund
   b) Detailed Trial Balance by Tn~nsaction Type
   c) Sub ledger Reconciliation Reports
                                                           to
   d) Transaction Tables and mapping (Crosswalk) the Department's general ledger
      system, the Financial Management System (FMS), including transaction
      descriptions and amount fields.
   e) Cash Receipt Detail
   f) Cash Disbursement Detail
   g) Report of Debts Assigned by Assignor (Lender, GA, Intra-Fund Transfers)


All_InitialReq_v2 l .O                                                                         3
     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 28 of 76

Attachment A-1
     h) Report of Loans Consolidated (by Fund, Cohort Year, Loan Prograrn Type, Risk
        category)
     i) Report of Loans Rehabilitated (if applic;able)
     j) Loan portfolio performance reports (by Fund, Loan Type, cohort year and risk
        category). ·
     k) COiiection Activity Report - The report summarizes by Current Month, Current
        Quarter, and Year to Date for each Loan Type, the number Of loans and the
        amount of loans for each delinquency stage.
     I) Loans Transferred to and from the Department's Default Management Collection
        Systern (DMCS)- The report has 3 parts,:

                    a. Loans Transferred to DMCS - Displays by transfer date the total
                       number of borrowers, total number of loans, total principal bal~mce
                       at time of transfer, and date DMCS accepts the loans for each
                       Weekly transmission to DMCS.
                    b. Rejected and Re-transfer to DMCS - Displays by re-transfer date
                       the total number of loans, total number of borrowers, total principal
                       balance, and date DMCS accepts the loans for each weekly
                       transmission to DMCS.
                    C; Transfers by Loan Type - Displays by transfer date, total number of
                       borrowers, and total number of PLUS, Stafford, and Consolidation.
m)      OMCS Recall and Rehabilitation Tracking Report-The report displays by
        month/year the total number of borrowers recalled from DMCS, total number of
        loans recalled, total number of Rehabilitated loans and borrowers received from
        DMCS.
n)      $ystem Balancing Reporting of daily, weekly and monthly activity sent and
        received with each interfacing partner at the Batch level and atthe Transaction
       Type, Transaction Count, Transaction Amount levels. Reports activity sent and
        activity received; and balances activity received to activity accepted and rejected.
o)      Financial Transactions Reconciliation Report of all.daily, weekly and monthly
        transactions posted on the servicing system for each interfacing partner.
        Displays summary data by financial transaction type, number, and dollar
       amounts,             ·
p)      Work in Process Reports of activity received and accepted into the servicing
        system, but hot posted to borrower accounts for each interfacing partner.
        Displays detail level transactions at the loan level for all financial transactions
        received but not posted. Includes applicable dollar amounts and reflects aging of
       ec:1ch transaction. Reporting can lncl~de, but i$ not limited to, pending
       disbursements; loan adjustments, consolidation payoffs, etc. (See below for
       specific unapplied cash reporting). Daily cumulative reporting with the last daily
        report for the month re.fleeting the WIP balances as of man.t h end.
q)      Unapplied Cash Payment Recycle report: Payment and Payment adjustment
       activity received and accepted into the servicing system but not posted to
        borrower accounts. Reporting is by payment source (including; but not limited
       to: lockbox,. electronic debit, IPAC., etc.) Displays detail level cash payment and
        payment return/adjustment transactions at the borrower 1eve·1and includes



All~InitialReq_v21.0                                                                      4
     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 29 of 76
Attachment A-1
       Treasury document information (schedule number, schedule amount and
       schedule type) and aging of each transaction. Daily cumulative reporting with the
       last daily report for the month reflecting the WIP balances as of month end.
r)     Ad-hoc reporting capability and access for the Department (see
       "Reconciliations").

Treasury
3. The servicer shall require entities making payments on Government loans
    (borrowers, lenders, etc) to direct payments to a Treasury designated service
    including:
    a) Treasury lockbox
    b) Pay.gov
    c) Remittance Express
    d) IPAC.
        Note:Receipts mustbe processed in accordance With guidance provided in
         Treasury Financial Management (TFM), available at
        www.fms. treas. qovltfmlindex.htm
4. The servicer shall establish an interface with the Treasury lockbox service for the
    receipt of payment posting file and returned payments files.
5. The servicer shall establish an interface with Pay.gov for the receipt of ACH debits
    and credit card payments.
6. The servicer shall establish an interface for Remitt,mce Express (REX) to support
    receipt of ACH credits. REX provides FSA and the servicer with download capability
    of an activity file with optional fields for identifying borrower accounts.
7. The servicer shall establish an interface for the receipt and processing·of Inter~
    Governmental Payment and Collection (IPAC) systems payments. IPAC provides
    FSA and the servicer with download capability of an activity file with optional fields
    for identifying borrower accounts.
8. The servicer shall post payments to the borrower accounts oh the same date of
    receipt of payment information from Treasury: If the servicer directly receive.s
    payments, thQse payments will be deposited to Treasury on the day of receipt.
9. The servicer shall maintain a recycle or unapplied file of any payment/payment
    return transactions that cannot be posted to a borrower account. The servicer shall
    perform due diligence to research payments held in suspense for the purpose of
    resolving the unpasted items incluciing: posting payment to appropriate borrower
    account; ref1,Jnding to remitter; or esche;:1tment to Treasury.
10. The servicer shall obtain daily deposit information from Treasury's Ca$hLinkll
    system to support accounting processes and controls, such as daily and monthly
    reconciliations.
11. The servicer shall maintain proper controls over payment posting and accounting
    activities, and perform daily and monthly required reconciliations.
12. Issuance of Refunds - The servicer shalJ promptly manage creditbalance accounts,
    and other payments and accounts requiring a refund. The Servicer shall process
    refund transactions to borrowers (borrower overpayments), lenders (such as
    consolidation overpayments), etc.                        ·




All_Initia1Req_y21.0                                                                     5
     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 30 of 76

Attachment A-1
   a) The servicer shall establish an interface and process payments refunds via
      interface via interface with FSA's Financ.ial ManagementSystem (FMS) using the
      FMS standard file format (see FMS Attachment A).
   b) Batches of ref1.,mds shall be subject to FSA review and approval.
   c) The servicer shall receive and work from a Treasury Confirmation Report
      available through Treasury's Government-Wide Accounting System (GWA). This
      confirmation data Will be used to provide information to borrower inquiries on
      refund stati;Js. The GWA report confirms the completion of processing on a
      batch, and provides the first and last check number for the batch .
   d) The servicer shall receive a report of Treasury Cancellations; maintain
      cance.llation data, and shail provide ihformation tor borrower inquiries and
      support re-issuance of refunds.
   e) The servicer shall perform due diligence on cancelled. refunds, on issuance of
      vaHdated refunds, and wi.11 followTrea~;ury guidelines for escheatment.
   f) The servicer shall request FSA to cancel refunds, when appropriate.
   g) The servicer shall use FSA's student application internetgateway (SAIG) to
      transmit refund requests to FMS.
   h) The servicer shall pass Treasury cancellation data to FMS using the FMS
      standard file format (see FMS Attachment A) .                     ·


Transaction Management
13. The servicer shall establish a system and processes to correctly record all
      transactions on their database and to post summary transactions to the FSA's
     .general ledger (FMS) on the same business day they are generated.
14. All servicer transactions shall include all fields. as required by FMS and all amounts
      applicable to each transaction type.                    ·       ·
15. All servicer transactions must pass all FMS edits for posting into the general ledger.
16. The servicer shall ensure. au transactions. are reversible.
17. The servicer sha.11 provide unique transaction reporting for each type of I.c an activity.
18. All servicer transactions will be accurately translated (mapped) from the Servicer's
     subsidiary ledger to FSA's general ledger (FMS).
t9. The servicer shall maintain both the posting date and effective date of the
      transactions on their system.
20. The servicer shall provide an audit trail that efficiently links their detailed transactions
      in th~
           e subsidiary ledger to summarized transactions in FSA's general ledger;
     Transactions must have sufficient audit trail to. support efficient tracing,
21 . The servicer shall include original Treasury do.cument numbers on applicable
     transactions, in addition to any system created do.cument numbers (ihcluding but not
      limited to: SF215, SF5515, SF1166, SF1098, ~md SF1081). The usage of Treasury
     documents is described on the web site http://fms.treas.gov/index.html.
22. The servicer shall assign and retain the Credit Reform Code (CRC), recording and
      reporting on all loan related transactions .at the CRC level. Federal Credit Reform
      Act legislation and Treasury guidelines for reporting are described on the web site
      http://fms.treas.gov/ingex.htmL Appendix A (CRC Codes) of Att.achment c (FMS File
      Layouts) describes how CRC codes are generated.



All~InitialReq_v21 .0                                                                         6
     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 31 of 76
Attachn1ent A-1

Internal Controls
23. The servicer shall incorporate a system of internal controls consistent with federal
    laws, regulations, policies and authoritative guidance. These laws, regulations, and
    guidances include, b,ut are not limited to: Federal Financial Management
    Improvement Act (FFMIA); Federal Managers' Financial Integrity Act (FMFIA); CFO
    Act; Government Performance and Results Act (GPRA); GAO's Green Book; 0MB
    Circulars A-123, 1-127, and A-130; Joint Financial Management lrnprovernent
    Program (JFMIP); and Treasury Financial Manual (TFM).
24. The servicer's procedures and systems shall include a system of internal controls
    that ensures resource use is consistent with laws, regulations and policies;
    resources are safeguarded against waste, loss, and misuse; and reliable data are
    obtained, maintained, and disclosed in reports. Appropriate internal controls shall be
    applied to all system inputs, processing and outputs.
    Examples oflntemal Control Standards to be implemented by the servicer include
    the following:
    a) Review and Reconciliation: Records are examined and reconciled to determine
       that transactions Were properly processed and approved.
    b) Execution of Transactions: Independent evidence is required to be maintained to
       ensure that authorizations are issued by persons acting within the scope of their
       authority and transactions conform with such authority.
    c) Segregation of Duties: Proper segregation of duties is required to exist among
       functions including: authorization, execution, recording and reviewing
       transactions., custody of assets, and performing reconciliations.
    d) Qualified and continuous supervision is required to be provided to ensure that
       proper internal control is maintained.
    e) Access to and Accountability for Resources: Access to resources and custody
       and use of re.sources is required to be assigned and maintained.

25. The servi~er shall provide FSA with supporting doc1,1mentation for FSA's 0MB
    Circular A-123 annual review, the annual Financial Statement Audit, and other audits
    and reviews (as further described in the Requirement #29 below on Audit Support
    Services and in Audit Atta.chment A, "Audit Support Requirementsl').
26. The servicer shall consult with FSA during FSA's 0MB. Circular A-123annual review
    process and for other audits, so that FSA can: (a) maintain its understanding of the
    servicers controls (in the context of GAO Internal Control Standards and the
    Committee on Sponsoring Organizations {COSO) control .framework), (b) maintain
    FSA documentation depicting the servicer's controls and process flows(as further
    described in Requirement #29 below on Audit Support Services and in the
    attachment, "Audit S'-!pport Requirements"), and (c) maintain FSA's test plan, which
    will call fo'r the provision of supporting materials'from the servicer.
27. The servicer shall be responsible for resolving all deficiencies identified during audits
    and participating in corrective action plans as needed.
28. The servicer shall provide FSA with support for conducting FSA site visits to servicer
    centers of operation. The purpose of the s,ite visits will be to enable and enhance
    FSA's plans for the conduct of its A-123 review. In addition, during the site visit, FSA


All~InitialReq_v2 l .O                                                                     7
     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 32 of 76
Attachment A-1
    Will observe the execution of selected processes for compliance with stated
    procedures and system function.
29. The servicer shall provide Audit Support Services, upon request, including but not
    limited to the following audits and reviews. The "Audit Support Requirements"
    document attached provides additional information on the annual Financial
    Statement Audit and describes the "Prepared by client" (or PBC) process thatwill be
    used by the auditor and/or FSA to submit requests fordoeumentation, data, and/or
    walkthroughs and for the servicer to fulfill these requests.:
    a) FSA's annual Financial Statement audits;
    b) Assessments of internal controls in accordance with FMFIA and 0MB Circular A-
        123, Appendix A;
    c) Program-specific financial and compliance audits conducted by GAO, OIG,
        and/orOMB;
    d} FISMA audits;
    e) Certification ahd Accreditation reviews;
    f} Internal reviews;
    g) Contract oversight activities; and
    h) Agreed Upon Procedures Audits for Loan Purchase Programs.
       This supporl generallyincludes, but is not limited to: making resources and facilities
       available, participating in audit planning (such as to determine when resources would be
       made available and for what purpose), responding to "prepared-:by-clienf' (PBC)
       requests, reporting status, and remediating deficienciesidentified.. At a minimum, PBC
       requests will include: intetviews, acc~ss to process and system documentation, standard
       and ad hoc queries and teporls, and general questions on processes, systems, data,
       and/or other matters.
30. The servicer shall meet requirements for a Type II SAS 70 audit. It is anticipated that
    performance of the Type USAS 70 audit with an unqualified opinion and submission
    of the resqlting work papers will eliminate or substantiaUy reduce audit work
    performed by various auditors, internal and extemal to the Department, as part of
    the Department'"wide and Government-wide annual audits. As part of their contracts
    with various lenders, servicers also. normally have a SAS 70 audit performed
    annually by a qualified independent auditor.
            a) For IT contro[s, the servicer shall supplement the Type II SAS 70 with
               additional agreed-upon procedures resulting in an audit consistent With
               GAO's Federal Information System Control Audit Manual (FISCAM). The
               results o.f the.se procedures should be conducted and reported at least
               annually, with a year-end of 6/30. Further, the servicer shall provide FSA
               with a l<bridge letter" covering the period from 6/30 to 9/30 indicating no
               changes to the control environment
            b) For operational controls, the servicer shall ensure that the Type II SAS 70
               covers all GAO Internal Control Standards or coso Components (e.g.,
               control environment, risk assessment, control activities, information and
               communication, and monitoring) for those transactions proces~ed by the
               servicer. The results of these procedures should be conducted and
               reported at least semi-annually covering the periods 1/1 -- 6/30 and 7/1 -
               12/31.




All_JnitialReq_v2 l .O                                                                       8
    Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 33 of 76
Attachment A-1
Accounting
31.The servicer shall create a financial interface between the FSA servicer and FSA
    Financial Management System (FMS) to provide financial data to FMS on a daily,
    weekly and monthly basis.
    a) The data and data layouts to be provided within this interface are described in
       the FMS Attachment C - FMS File Layouts
    b) Submission /send rules for these transmissions are:
       1. In addition to daily transaction files, servicer shall send weekly (summary) and
           monthly (interest and adjustment) files to FMS.
       2. Servicer shall use secure FSA's SAIG mailbox to place daily, weekly and
           monthly files on the FMS server for processing in FMS.
32. The servicer sh1:1II conc:f yct accountancy, ensuring that transactions of the servicer's
    subsidiary ledger are accurately recorded in the FMS general ledger, to include:
    a) Managing the accounting transaction processing between the subsidiary ledger
       and the general ledger.
    b) Preparing procedural instructions and execution of manual procedures related to
       the preparation of accounting transactions.
    c) Reconciling cash, accounts receivable, accounts payable, and other general
       ledger accounts.
    d) Correcting all differences between the subsidiary ledger balances and the control
       account balances in the general ledger.
    e) Assisting FSA, FMS, and CFO in posUng financial data and recommending
       alternatives to resolve rejected activity and variances.

Reconciliations
33. The servicer shall perform reconciliations of balances and activity as requested, that
    meet the following general requirements:
    a) Reepnciliation activity should demonstrate that all required data is transmitted to
       the Department and that all omissions, duplications of data, and recording errors
       are detected and corrected timely.
    b) All reconciliations and financial accounting will be inclusive of principal, interest
       and fee amo.unts.
    c) Monthly reconciliation between Servicing Trial Balance by Portfolio and FSA's
       general ledger (FMS) trial balance for each individual balance sheet account
       (balances and activity).
    d) All programs are to be accounted, reported and reconciled individually (distinct
       portfolJos).
    e) Portfolio balances must be supportable at the loan level.
    f) Unless otherwise instructed, all reconciliation processes must identify and define
       specific transactions causing differences.
    g) Unless otherwise instructed, all requirements apply to each portfolio.
    h) Monthly reconciliations are due to FSA by the 5tti calendar day of the subsequent
       month. (e.g. Reconcili.ations for the month of June are due July 8th .)
    i) Monthly reconciliations require contractor review by at least one level of
       management



All~InitialReq_v21,0                                                                       9
      Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 34 of 76
Attachment A-1
    j) Monthly reconc.iliations require the signature of the preparer' and reviewer and
       the date of signatures.
    k) Signed monthlY reconciliations and all necessary supporting documentation are
       to be provided to FSA in Adobe .pdf format.
    I) The servicer shall provide reports in thefile format requested by FSA. File format
       types would include., but are not limited to: the Microsoft Office Professional Suite.
       (Excel, Word, Access, etc.), Adobe (.pdf), text (.bet), comma delimited (.csv) etc.
    m) Daily reconcili~tions are not standard deliverabres to FSA but are considered
       operational processes and subject to internal control testing.
    n) Unless oth.erwise instructed, all reconciling items arising from monthly
       reconciliations are to be researched and cleared Within the month subsequent to
       the re.conci.led period, For example, reconciling items for the month of June must
       be cleared within July.This eliminates repeat reconciling items.
    o) Unless otherwise instructed, all reconciling items arising from daily reconciliations
       are to be researched and cleared Within 48 hours.
    p) Daily reconciliations include tracking and reso.lution of all work i0 process activity.
34. The servicer shali reconcile loan sales as follows·:
   a) Perform daily 3-way reconciliation between invoice (pre,,,sale report), Bill of Sale
       ftom selling lender, and conversion reports from servicing system. Offerer must
       be able to produce the reconciliation at the deal, invoice, lender and summary
       level.
    b) Perform daily and monthly over/underpayment reconciliation between the Selling
       lender, servicing system, FMS and Treasury.
    c) Maintain resulting accounts receivable/accounts payable reconciliation of
       over/underpayment activity between the Selling lender & FM$. To include:

                        1. Maintain balance of receivables from sellers and payables to
                                                                           ..


                    2. Invoice sellers for accounts receivables.
                    3. Process FMSaccounts payable refund request to .sellers (see
                        Refund Reconciliations for specific requirements).
                    4. Process overpayment refund collections from Se.lling lenders.
                    5. Maintain clear audit trail of overpayment refund transactions
                        processed to Treasury deposits.
    d) Daily reconciliation to assure that the !=MS net funding transactions purchasing
       loans equal the m~t loans accepted and either posted or pending posting
       (traceable in work 111 process files) to the .servicing system by the next day.
    e) Daily reconciliation of activity sent from sellers to accepted and either posted or
       pending posting (traceable in work in process files) on the servicing system.
35. The servfoer shall reconcile transfers as follows:
    a) Servicer will provide for loan exchan·g e and reconciliations between servicing
       system and FSA servicing systems. Servicer will maintain portfolio integrity upon
       re-entry into the servicing system,
    b) Perform daily reconciliation on transfers of loans between the Servicing system
       and each FSA servicing ·system.




All_JnitialReq.,._v2 I .0                                                                  IO
     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 35 of 76

Attachment A-1
    c) Perform monthly reconciliation of transfers of loans between the servicing system
       and each FSA $erviclng system.
36. The servicer shall reconcile cash collections as follows:
          NOTE: The terms "recycle file", "suspense account" and "unapplied file" are
          defined as the transactional level cash payments and payment adjustments
          received but not posted to borrower accounts on the setvicihg system.

    a) Record_all incoming check & electronic collections received (cteposits) to the
       cash clearing account (level 1 ); reverse collection transactions frem cash clearing
       account when posted to borrower accounts (level 2).
    b) The application process for postable cash payments and payment returns must
       be completed within 48 hours of collection receipt.          -
    c) Reconcile au cash activity to Treasury daily. This includes, but is not limited to:
       electronic funds transfer (EFT), checks (SF 1166), lntra..governmental Payment
       and Collection (IPAC) System/SF 10.81 payments, internal electronic cash
       transactions, and any e>ther payments to or deposits with Treasury.
    d) Perform daily collection reconciliation among the various Treasury receipt
       channels (i.e. Lockbox, Pay.gov, Remittance Express, and IPAC), servicing
       system and FMS general ledger, Collection transactions are    to  be posted to FMS
       daily.
    e) Daily reconciliation to ensure Total C _
                                              ash Received (check .and electr.onic) =
       (Total Cash Payments Posted to Borrower's accounts + New Recycle File Items),
    f) Daily reconciliation to ensure Outstanding Recycle File Balance= Beginning
       Recycle File Balance + New Recycle File Items - Re.cycle File Items Posted to
       BorrowerAccts - Refunds of Misdirected Payments "'Treasury Escheatment.
    g) Monthly reconciliation otthe servicer's unapplied cash payment recycle file
       balance at the servicing system to the FMS Unapplied Collections general ledger
       account.                                           -                              ·
    h) Monthly reconciliation of Treasury bank statement to FMS and Treasury.
37. The serVicer shall reconcile refunds as follows:
    a) Maintain daily and monthly three-way reconciliation of re.fund activity among the
       servicing system, FMS accounts payable system and Tre.asury.
       1 . Process overpayment refunds, refund cancellations, and stop payments
           posted to borrower accounts.
       2. Refund transactions processed on the se.tvicing system for misdirected
           payments.
       3. Track _ and reconcile refund transactions to refund requests (FMS accounts
           payables) to Treasury confirmations.                  --
       4. Track and reconcile refund cancellation transactions processed on serv.icing
           to refund reversals in FMS to Treasury cancellations.
38. The se.rvicer shall provide ad hoc reporting tools to support reconciliations:
    Servicing Trial Balance by Portfolio - using FSA/FMS transactional account
    mapping, must be capable of producing daily, weekly, ad hoc, and monthly trial
    balances at a summary and detailed transactional. If rnultiple databases are
    employed each database will be reported individually as wen as on a consolidated
    basis.



All_,hiitialReq_v2 l. 0                                                                 11
     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 36 of 76

Attachment A-1
39. The servicer shall perform daily, weekly and monthly system balancing .of all data
       transmitted to ahd from the servicihg system.
           a) Balancing will be done atthe transaction type, transaction count and
              transaction amoµnt(s) levels.
           b) Balancing will ensure data sent= data received; and data received will =
              the sum of data accepted and rejected.
           c) Rejected data Will be researcheo, resolved/resent by the originating
              system.

Additional Reporting
40. The servicer shall. provide a data file (daily for the previous day's activity, monthly for
    previous month's activity) to FSA containing standard data elements needed for
    add.itional financial and portfolio analysis. FSA will determine the type of file,
    transfer specifications, and specific data elements to be included ih the file.
41. The Servicer shall ensure that the balances reported to FSA within the daily/monthly
    data files reconcile to the balances reported in the Servicer's servicing system as
    well as to the Servicer's FMS accounting interface file.                   ·
42. The servicer shall provide reasonable additional support as needed (e.g., data files,
    reports, source do.cuments) to substahtiate reported activity and balances.

Security
43. The Servicer shall restrict access to FSA held loans being serviced from all other
    loans oh their system. Access must be limited to personnel who have obtained
    proper clearahces and who are specifically authorized to view or perform
    transactions and services on loans held by FSA.
44, The servicer shall provide previous security information from the past three years to
    include a discussion of security incidents; and audits like SAS 70s, Sarbanes Oxley
    reviews, independent security assessments, risk assessments, and/or internal
    reviews along with the applicable remediation plans.
45. The servicer shall provide its system's most current vulnerability scan results, and
    remediation plan.
46. The servicer shall provide existing security documentation like its security
    organizational structure, its system's boundary, existing security policy, procedures,
    and plans,
47. The servicer shall complete pe.rsonnel background screenin,g requirements ASAP.
    a) All personnel are required to complete a federal background clearance based on
        their position risk level. Background .clearances are submitted on line via Office of
       Personnel Management (OPM)'s Electronic Questionhaire for Investigations
        Process (e..Qip). Contractor employees who have undergone appropriate
        personnel sf:!curity screening for another federal agency may submit proof of
        personal security screening for validation. (Attached Security Attachment A -
       .Department of Education's Directive for Contractor Employee Personnel Security
        Screenings.)
    b) Preliminary clearances must be completed for high"'risk positions prior to working
        on Federal Student Aid systems or data (This process can take 2-6 weeks).




All__JnitialReq_v21, 0                                                                       12
    Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 37 of 76
Attachment A-1
         Moderate and low risk positions must submit background clearance paperwork
         prior to working on Federal Student Aid computer resources.
    c) Non-U.S. Citizen may be assigned to a High Risk IT (6C) level position, provided:
         he/she is a Lawful Permanent Resident of the United States and has resided
        continuously in the United States for a minimum ofthree (3) years. Non--U.S.
         Citizens living outside of the United States cannot have the capability to access
         Federal Student Aid systems or data.
48. The servicer shall complete a self-assei:;sment of it's system and facilities based on
    NIST SP 800-53 controls, identify security deficiencies/gaps, and create a
    remediation plan for the identified deficiencies,
49. The servicer shall agree to provide support for au actions required for a formal
    security authorization and continuous monitoring program as defined by NIST SP
    800-37.       .
SO.The servicer shall create a project plan that they will follow to develop a NIST SP
    800-18 compliant System Security Plan created in the Department of Education
    format.
51. The servicer shall bundle the requested information in requirements 39 - 45 above
    as attachments to a discussion docµment that provides a discussion for each
    requirement and artifact submitted. The cover page for this package Will include a
    self~certification document identifying the system's security posture to include its
    overall security risk. The cover page will be signed by the servicer's senior security
    official and program manager attesting that the information Within the package is
    accurate..

NSLDS
52. The s.ervicer shall report in. the same format as a Guaranty Agency (GA) for all
    loans serviced for Federal Student Aid by creating an NSLDS data base extract file
    containing FFEL loans and transmit the FFEL Loans data to NSLDS using the
    reporting requirements detailed in the GA Data Provider lnstructi.ons with minimal
    differences. The Servicers will be provided a GA and Lender Code to be associated
    with each loan. The Servicers will report the date of default and lban status for
    default as day 271, using NSLDS loans status fields. The Cohort Default Rate date
    will be reported at day 361, using the NSLDS Claim. Payment fields. A list of these
    filed changes will be provided. The GA Data Provider Index of fields that are
    required of the FFEL servicers in addition to more information on Guaranty Agency
    Data Provider Instructions can be found at the GA DPI Link
    (http ://ifa p.ed .goV/nsldsmaterials/06O5DP lnstNSLDS. html).
53. The servicer shall use the NSLDS provided Data Prep software (or equivalent) to
    perform Extract Validation and create a Submittal file.
54. The servicer shall send the submittal file to NSLDS on an established weekly
    schedule.
55. Once loans have been reported, the servicer shall report to NSLDS all FFEL open
    loans. Closed loans must be continually reported until closed status is successfully
    accepted by NSLDS. This include.s loans that are closed prior to initial. NSLDS
    reporting.




All_InitialReq_v21.0                                                                   13
     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 38 of 76

Attachment A-1
56. The servicer shall retrieve the Load Process Error file from NSLDS for each
    submittal. The servicer must review errors and correct as many as possible before
    the next weekly submittal.
57. The servicer shall identify when key borrower indicators have change and report on
    both the old data and-the new data.
58, The servicer shall work with other data providers-including other GAs, the Direct
    Loan Program, the Debt Management Collection System, Perkins schools, and the
    Common Origination Disbursement System-to. resolve identifier conflicts including
    assigning pseudo SSNs where appropriate (see NSLDS DPI).
59. The servicer shall update date, amount and reason for defaults based on current
    default criteria if the loans. are transferred to DMCS or CDDTS. Once a loan has
    transferred to DMCS or COOTS, stop reporting on the loan unless it is transferred
    back. When transferring loans the borrower and loan identifiers must l:>e the same
    identifiers reported to NSLDS. For Rehabilitated Loans, the Date or Maturity should
    not change.
60. The servicer shall report as a GA for an loans serviced for Federal Student Aid.
61. The servicer shall utilize NSLDS on-line updating functionality to resolve customer
    service issues and to report loan discharge and Teacher Loan Forgiveness
    ihformation.
62. The Servicer shall transmit data to and from NSLOS via the Student Aid Internet
    Gateway (SAIG) or other approved secure transmission methods. Additional
    information on SAIG transmissions can be found at
    https://www.fsadownload.ed.gov/mainframeguide.htm.
63. The servicer shall meet NSLDS reporting requirements and quality standards.. All
    data submitted to NSLDS must be as complete and correct as possible.
64. The servicer shall accept and store enrollment data and updates from NSLDS as the
    official source of such data.
65. The servicer shall co.ntinue to follow Common Manual Delinquency reporting to
    schools.
66. The servicer .shall provide additional data elements to the re-engineered NSLDS.
    These elements will include, but not be limited to: delinquency data, discharge data,
    forgiveness data, and .school/lSIR data. This data has been worked through the
    community on the FFEL Data Standards Team and can be found on.line.
67. The servicer shall work with FSA data providers on changes to interfaces as re""
    engineering projects occur.
68, The servicer shall accept a file from NSLOS when receiving loans from DMCS and
    COOTS in order to update the records with missing data elements.


Unique Client/Lender Requirements fo.r Federally Serviced Portfolio
69. The servicer shall use the client name Department of Education for this portfolio.
70. The servicer shall use the Government assigned client LID for this portfolio.
71.The servicer shall use the Government assigned Guarantor Code for this portfolio.
72. Each servicer will be assigned a unique code.




All~lnitia1Req_v2 l .O                                                                   14
     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 39 of 76

Attachment A-1
73. The servicer shall maintain unique standard reporting for loans Within each Program
     (i.e. 08109 Loan Purcha.se Program, Puts from 08/09 Participation Program, 09/1 0
     Loan Purchase program, Conduit, Direct Loan, etc.)
74. The servicer shall process refunds via Treasury checks. Refunds.are required for
     overpayments greater than or equal to $5.00.
75. The servicer shall perform small balance processing as follows:
              a) Overpaid Amount- Small balance write-ups of overpaid balances less
                  than
                  ..   $5.00.
                        .   -

              b) Underpaid Amount- Small balancewrite..offof underpaid balances less
                  than $25:00.
76. The servicer shall have the ability to charge late charges, but no assessment of late
     charges on loans in the ED portfolio is to be assessed at this time.
77. The servicer shall have the ability to charge other fees (i.e. NSF), but no charges for
     other fees on loans in the ED portfolio are to be assessed at this time.
78. The servicer shall have the ability to support borrower benefit plans required by each
     loan purchase (PUT) program.             ·
79. 799/LARS reporting is not required for ED p,c;,rtfolio.
80. The servicer shall have the ability to perform collection and due diligence activities
    "as reqllired by legislation and/or regulations." Servicers WUI be required to provide
     collection and default aversion activity on loans serviced under this contract as long
     as the loan remains on the servicer's system. If a borrower reaches the .3 60 days
     delinquent, the servicer will be required to transfer the loan to the DMCS.
     a) The servicer shall send and electronic transfer file to DMCS with. required
          information about the defaulted borrower and the defaulted loan.      ·
     b) The servicer shall provide access to all required collateral information for the
         defaulted loan.
     c) The servicer shall accept and resolve rejected re,cords received from DMCS.
81 . The servicer shall process discharge transactions with required supporting
    documentation following the required regulatory guidelines. The servicer is required
     to facilitate the timely and accurate proce.ssing of discharge requests by ensuring
     thatcomplete loan discharge documentation for the individual is submitted. The
     servicer is also required to make a determJnation based on complete loan discharge
     documentatien and applicable guidelines, Depending on the discharge type, the
     Department reviews discharge decisions through a sampling methodology or
     conducts a complete review.
82. The servicer shall transfer loans to the Conditional Oisabllity and Discharge system
     once loans have been determined as eligible to be transferrecl.              ·
83. The servicer shall obtain school information needed from the Postsecondary
     Education Participants System (PEPS).
84.The service.r shall be pre,pared to provide procedure and/or training materials when
     requested by Eb. EO may review these documents to ensure regulatory and
     legislative reqllirements are met.                                       ·
85. The servicer shall be required to transfer loans to, or accept loans from, another
     servicer at the tequestof ED.




All__JnitialReq_v21. 0                                                                   15
    Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 40 of 76

Attachment A-1
86.The servicer shall provide access to account level information and collateral for all
   federally held loans using technology supported by ED (web-based, terminal
   emulation, etc.).

Loan Conversion
The loan conversion process occurs when a sener requests ED to purchase loans, and
ED validates the seller's approval to participate, checks the eligibility of the loans,
provides payment to the seller, and takes ownership of the loans as federally held
assets.

Below are the requirements a servicer must complete in addition to the existin·g
requirements to service an FFEL loan:

87. The servicer shall create and maintain a Loan Purchases Tracking Log - to include:
    Checklist of loan purchase activities, status of activities, and lo.an counts/amounts.
    SEE Conversion ATTACHMENT A - Sample of Loan Purchases Tracking Log.
88. The servicer shall provide Loan Purchases Tracking Log to FSA, CFO, and OCFO
    oh a periodic basis.
89. The servicer shall accept 45-day notices submitted by sellers via email. SEE
    Conversion ATTACHMENT B - Sample of 45 Day Notice.
90. The servicer shall inform FSA when a 45-day notice has been received.
91. The servicer shall send an acknowledgement of receipt of the 45 Day notice to the
    Seller via email.
92. The· servicer shall validate, with FSA contact, the status of the seller's Master Loan
    Sales Agreement (MLSA).
93. The servicer shall notify seller if any additional MSLA approvals or documentation
    are needed fotthe sale and schedule the sale date with the seller's Servicer.
94. The servicer shall notify FSA of the. status of the MLSA package, if necessary.
95. The servicer shall perform testing of the loan conversion transfer file process with
    sellers. SEE Conversion ATTACHMENT C - $ample of a loan conversion transfer
    file layout.
96. The servicer shall receive loan conversion transfer file from the seller via FTP or
    other approved transfer method.
97. The servicer shall review the loan conversion transfer file and notify FSA, CFO,
    OCFO of differences between the 45-day notice and loan conversion file as needed.
98. The servicer shall perform edits on the loan conversion transfer file. Note: edits may
    vary based on purchase program.
99. The servicer shall prepare report identifying any errors with the loan conversion file
    and/or any loans not eligible for sale.
100. The servicer shall provide results of edit errors to the seller, FSA, and designated
    parties. The servicer shall work with the seller to resolve errors.
101. The servicer shall send ah acknowledgement of receipt of the 45 Day notice to
    the Seller via email."
102. The servicer shall work with the Seller to confirm sales parameters, including but
    not limited to:
            a) Identify any loans in the sale have any liens on them.


All_InitialReq_v2L0                                                                        16
    Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 41 of 76

Attachment A-1
           b) Identify if the loans are part of a Put from Participation or a straight Put to
               the Department.
           c) Identify timing for receipt of Loan Conversion Transfer file from the
               Servicer, if needed.
103. The servicer shall calculate pre-sale totals and final purchase price after errors
   have been resolved.
104. The servicer shall create a pre-sale detail loan report including loan details for all
     loans included in the sale. SEE Conversion ATTACHMENT D -- Sample of pre-sale
     detail loan report.
105. The servicer shall transmit pre""sale detail loan schedule to seller for validation by
     seller.
106. The servicer shall .create invoice total file and submit to SAIG mailbox to be 'swept'
     by FSA CFO. SEE ATTACHMENT Conversion E - Invoice total file layout.
107, The servicer shall receive Bill of Sale and related documents. SEE Master Loan
     Sale Agreement- Exhibit B -- sample of Bill of Sale.
108. The servicer shall validate Bill of Sale package is authorized and complete.
109. The servicer shall validate Schedule and Security Release Certificate (SRC) has
     been received if loans are subject to a security lien .. SEE Master Loan Sale
     Agreement-- Exhibit E - Sample of Schedule and SRC.
110. The servicer shall flag loans subject to a security lien in Tracking Log.
111. The servicer shall accept Notice of Assignments from seller and notify FSA that
     payment will be sent to designee if a Notice of Assignment is received, SEE
     Conversion ATTACHMENT F- Sample of Notice of Assignment.
112. The servicer shall compare FSA Servicer pre-sale totals to seller's pre-sale
     detailed listing of loans sold .. identify and resolve differences.
113. The servicer shall request sellerto provide updated Bill ofSaie documents as
     needet;I.
114. The servicer shall validate FSA approves/disapproves invoice of payment.
115. The servicer shall process the loan sale transaction on servicing system when
     notified payment has been made.. Loans now reside. on FSA Servicer's system.
116. The servicer shall reconcile the Servicing System balance and activity to.FMS for
     each purchase deal. Resolve and differences and provide the reconciliation to
     FSA
117. The servicer shall reconcile the Servicing System balance and activity to FMS on a
     monthly basis. Resolve and differences and provide the reconciliation to FSA.
118. The servicer shall receive collateral documentation and review for completeness.
119. The servicer shall identify and notify seller of missing collateral documentation,
     work with seller to Obtain required documentation.
120. The servicer shall notify FSA of receipt of collateral and completeness of
     documentation.
121. The servicer shall provide storage for, and access to, collateral documentation.
122, The servicer shall accept, edit and process loan adjustment files from Servicer
     after close of sale.
123. The Servicer shall coordinate with the Seller to receive and process any sales
     transition and post sale transactions, including but not limited to, borrower




All_)nitia1Req_v21.0                                                                      17
     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 42 of 76

Attachment A-1
     payments, loan cancellations, school refunds, NSF transactions for loans
     purchased by the Department.
124. The Servicer shall provide a process to Put any ineligible loans back to the Seller,
     as needed (p.rocess "Unput" transactions).




All~InitialReq_v21. 0                                                                   18
 Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 43 of 76

Attachment A-2




            ~(Q]@ O~O@ITU@~
                                             .\rrw1·01@f.:@o·\[f,r·i
                           " .                       Qi
                           "\
                            '.
                               ..·•.ec'J
                               @        .. · ·
                                     ,<-'-- =--"'·          t     t        _;,      :. · , .-
                                                                                  "!_--          -~·I
                                                ,,          1

                                        -' ,~-·       """-";)   ' - . .s.:·j     '. :::::;:- .




                       All_lntermediateReq_v6.0




All_lntermediateReq_v6.0                                                                                1
 Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 44 of 76

Attachment A-2

  Additional Servicer - Intermediate Requirements
                        Required by 3/31/10 unless otherwise noted



TABLE OF CONTENTS

Ge·neral Statement,, ......................................................................................... 3
Financial Reporting ..........................................................................................4
Treasury ... ..,...............................................................................................,.. ....... 4
Transaction Management ......... ,.................. ,................. ,................................ 5
Internal Controls ...................................................................................................5
Accounting .........................................................................................................5
Reconci•liations ..................................................................................................s
Additional Reporting ........................................................................................ 5
Security ............ ,..... ,................................ ,.... ,, ........... ,.................. ,........................... 6
NSLDS .................................................................................................................. 10
Additional Requirements for Federally Held Portfolio ............................ 10
Loan Conversion ............................................................................................ 11
Records Management. .................................................................................. 11




All_IntermediateReq_v6. 0                                                                                                          2
 Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 45 of 76
Attachment A-2
General Statement

    It is the intent of the Department to procure a performance based contract(s)
that promotes competition and provides best of business services. To achieve
this goal, the Department expects each servicer to provide commercially
available services that will yield high performing portfolios and high levels of
customer satisfaction. The following statements apply:

          Servicers will be required to meet all statutory and legislative
           requirements.
          Servicers will use their own discretion in deciding to provide services or
          business functionality that is recommended but not required.
          Servicets may leverage all borrower repayment channels Whil.e
          maintaining existing branding provided a11 federally held loans are
          clearly distinguished and identified.
          Small differences due to rounding in various calculations are
          understood and accepted providing the calculation itself is in
          compliance with federal regulation.
          The department will allocate voJume based on defined and understood
          performance metrics.
          The Department does not intend to provide additional service level
          requirements, The Department does, however, expect best of
          business practices to be deployed.
          The Department will not require the use .of the Department or FSA logo
          on letters, web sites, etc.
          Servicers will have full discretion to promote or not promote services
          as long as they meet legislative and regulatory requirements and are
          cost neutral to the govetnme,nt.
          Servicers will have discretion to provide services to schools.
          Services may use their own authentication process as·long·as the
          process is fully compliant with federal IT security guidelines.
          With regard to split borrowers, it is acceptable for servicers to handle
          reqLJests, phone calls, etc, for all loans being serviced., regardless of
          the holder as long as all federal laws and regulations are met.




All_IntennediateReq_v6. 0                                                           3
 Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 46 of 76

Attachment A-2

Financial Reporting

The following Financial Reporting Requirements are required to be implemented
by September 30, 2009:                        ·

   1. The servicer shall produce the Treasury Report on Receivables (TROR),
      for each portfolio, on a monthly basis. The report must meet all
      Treasury/FMS guidance (Se,e Treasury attachments A & B). The TROR
      must also:
           a. Be provided in Microsoft Excel Format;
           b. Be· provided for the previous month by the 8th business day of the
              current month;
          c. Include all supporting data/ documentation. The supporting
              documentation must also be provided for the previous month (e.g.,
              aging information, status information, etc.) in Microsoft Excel
              format, by the 8th business day of the current rnonth.
   2. The servicer shall provide all remaining required accounting reports.
          a. Consolidating Trial Balance (Ali Funds)
          b. Monthly & Annual Sub ledger Reports (to include Closing reports)
          c. Accounting Distribution Reports
          d. Specific Collection Rep.orts (e.g. Lockbox, ACH Credits, ACH
              Debits, Web payments, Credit Cards, etc.)
          e. Receivable Aging Reports (by Fund, Co.hart Year, Loan Program
              Type, Risk Category)
          f. Loan Portfolio Anal~is
          g. SF-224 for cash transactions With Treasury ED Form
          h. Trial balance reports indicated under Reconciliation
          i. Loan portfolio performance reports {by Fund, Loan Type, cohort
              year, & Ris.k Category)
          j. Others as determined




Treasury

In 2010, Treasury will implement the Transactio.n Reporting System (TRS). TRS
will be a centralized repository of detailed collection transaction information. TRS
will provide integrated transaction and deposit reporting of revenue activity
across au collection systems. Therefore, the servicer will be required to migrate
its data recipient interfaces for the Lockbox (checks and ACH credits), Pay,gov
(ACH debits and credit car~ payments), and CA$HUNKII (which reports detail for
ACH credits that are not processed via the lockbox servicer, and reports
summary for all deposits from an sources) to TRS. This requirement is estimated
to be effective by September 30, 2010. Treasury's web site contains further
information on the TRS project at http://www.fms.treas.gov/trs/index.htmL


All_IntermediateReq_v6. 0                                                          4
 Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 47 of 76
Attachment A-2

Transaction Management

NO Additional Requirements beyond the Initial Requirements


Internal Controls
   3. Effective from the first government fiscal year of operations (i.e., as of
      9/30/2009), the servicer shall develop and execute the following reports in
      response to financial statement audit "Prepared-by-Client" (PBC) data
      requests or as requested by management to support other audits or
      reviews:
         a. Collections Download
          b. Write-Offs activity - Download Requirements & Documentation
             Requirements
          c, Download of Transfers activity to DCMS
         d. Additional work products to support responses to auditor inqUiries
             and requests

       ** Refer to the FMS_Attachment_D document attached for additional
       details on these requirements.

   4. The Servicer shall provide support to FSA in compliance with 0MB
      Circular A-123, Appendix c., which Incorporates the Improper Payments
      Information Act of 2002 (IPIA).


Accounting

NO Additional Requirements beyond the Initial Requirements


Reconciliations

   5. The servicer must demonstrate that au data transfers (e.g., interfaces,
      files) are balanced across systems and reconciled at the transaction and
      ba.lance level and all exceptions noted are aged and resolved timely. The
      servicer shall report aging of reconciling items on all reconciliations. The
      servicer shall resolve errors and/or variances timely, generally within one
      month.


Additional Reporting

   6. The Servicer shall provide a Disbursement Date Change (Cohort Year)
      Report (required to be implemented by Septemt:>er 30, 2009) - The report


All_IntennediateReq_v6. O                                                            5
 Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 48 of 76

Attachment A-2
       displays all disbursement date changes after each quarter end that
       crossed cohort years. It displays the Account Number, Loan Identification
       Number, Principal Balances Outstanding, Interest Receivable Balances,
       Principal Paid; and Interest PaicJ.
    7. The servicer shall support the FSA implementation of a 'Data Warehouse'
       including the conversion of the daily/monthly file transfers to the
       warehouse. FSA will determine the type of file, transfer spe.cifications,
       and specific data elements to be included in the file.



Security

Federal Student Aid agrees with the Office of Management and Budget (0MB)
and Congress that the security of its data and IT resources is one of our highest
priorities. Recognizing the need for agencies to have effective information
security programs, Congress passed the Federal Information Security
Management Act (FISMA) of 2002. FISMA provides the overall framework for
ensuring the effectiveness of information security controls that support federal
computer operations and assets. FISMA requirements apply to all federal
contractors and organizations or sources that possess or use fed.era!
information or that operate, use, or ha.ve access to federal information
systems on behalf of an agency. FISMA mandates the use of the standards
created by the National Institute of Standards and Technology (NIST). and
Federal Student Aid has adopted those standards and guidance for securing its
information technology resources.


Federal Student Aid security requirements indicated below ensure the confidentiality,
integrity and availability of its data at a high level. System controls need to be tested and
system documentation reviewed using an independent source. If adequate secu.rity is in
place, FederalStudent Aid willprovide a formal security authorizat.ion to operate (ATO).
Additional detailed requirements can be found in NIST security standards, special
publications, and bulletins; 0MB memorandu1I1S; and the Department of Education
(DoED) policies and procedures. The primary document Federal Student Aid uses to
identify and implement controls is NIST SP 800-53. The latest version of this guidance
can be found at: http://csrc.nist.gov/publicationslnistpubs/800-53-Rev2/sp800-53-rev2-
final. pdf



Personnel
   8. All personnel are required to complete a federal background clearance
      based on their position risk level. ·Background clearances are submitted
      on line via Office of Personnel Management (OPM)'s Electronic
      Questionnaire for Investigations Process (e-Qip). Contractor employees
      who have undergone appropriate personnel security screening for another



All_IntermediateReq_v6.0                                                                    6
 Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 49 of 76

Attachment A-2
       federal agency may submit proof of personal security screening for
       validation. (Attached: Department of Education's Directive for Contractor
       Employee Personnel Security Screenings)
   9. Preliminary clearances must be completed for high-risk positions prior to
       working on Federal Student Aid systems or data (This process can take 2-
       6 weeks). Moderate and low risk positions must submit background
       clearance paperwork prior to working on Federal Student Aid computer
       resources.
   10. Non.;U.S. Citizen may be assigned to a High Risk IT (6C) level position,
       provided: he/she is a Lawful Permanent Resident of the United States and
       has resided continuously in the United States for a minimum of three (3)
       years. Non-U.S. Citizens living outside of the United States cannot have
       the capability to access Federal Student Aid systems or data.
   11. All personnel are required to successfully complete initial security
       awareness training within two weeks of employment and annual refresher
      training. The training can be completed on line using DoED's security
       training program.
   12. Annual specialized training is required that is appropriate to job function.

Facility
   13. Data Centers supporting Federal Student Aid systems are required to
        have controlled access with working security cameras ..
   14. Data center access control lists must be kept current .
   15. Visitors must be logged and escorted at all times.
   16. Power equipment and power cabling for the information system must be
        protected from damage and destruction. Facility failover power and
        lighting are required for emergencies.
   17. The facility must employ and maintain fire suppression and detection,
        water damage controls, and temperature and humidity controls,
   18. Alternate data center worksite.s are required to have the same protections
        as the primary data center site.

Telecommunications
   19. Data transfers of PU or other sensitive information must be encrypted
       using NIST certified encryption methods (see NIST standard, FIPS 140-2)
   20.AII interconnections must be documented and h.ave an Interconnection
       Security Agreement in place. (see NIST SP 800-47)
   21. Wireless communication containing Federal Student Aid information is not
       permitted within the data center.
   22. The Federal Student Aid System Security Officer must approve all remote
       access.

Contingency Planning ahd Recovery
  23. A contingency/ disaster recovery plan is required to provide continued
      operational service within 72 hours of a major catastrophe.




All_Intem1ediateReq_v6.0                                                          7
 Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 50 of 76

Attachment A-2
   24. Contingency plans must be tested at a recovery site annually using both
       OoED and Contractor personnel.
   25. The recovery site(s) must be geographically separated from the
       production site(s). ·              ·
   26. Data sanitation at the recovery site is required after testing. (see NIST SP
       800-88)
   27. System backups must be encrypted and kept at an alternate location with
       secured access. Sensitive backup tapes must be marked and have a
       secure transfer. (Attached: Federal Student Ai d's General Support
       System and Major Application Backup Media Handling Policy &
       Procedures)

Risk Management
   28.Annual self-assessment of.security controls is required.
   29. lhdependent risk assessments will be completed prior to system's
       operation and then reassessed at a minimum of every three. years.
   30. Independent security controls assessment will be c::;ompleted.
   31. All identified vulnerabilities and security weaknesses will be captured and
       corrective actions tracked through Federal Student Aids Operational
       Vulnerability Management Solution (OVMS). Security remediations must
       be implemented to correct security deficiencies and appropriate evidence
       must be provided to close actions.
   32. Contractors will make themselves and the site available for security audits
       and control assessments. This includes interviews with key security staff,
       data gathering and submissions, scanning support, and escort activities.
   33. Federal Student Aid will have the right to. test controls through
       independent scanning within the boundaries of the Federal Student Aid
       system and by other means like interviews, observations, and to
       document reviews.

Security Documentation
   34. The contactor will develop, implement, and maintain a current system
       security plan (SSP) for the information system to provide an overview of
       the security requirements for the system and a description of the security
       controls in place or planned for meeting those requirements. Designated
       officials within Federal Student Aid will review and approve the plan. (see
       NIST SP 800-18)
   35.A contingency plan must be created, approved, and tested annually,
   36.A configuration management plan must be .created, approved, and
       implemented.
   37. Documented system boundaries are required, A documented inventory of
       hardware and software utilized, telecommunication interconnections and a
       network topology are required. (Attached: Federal Student Aid's
       Boundary Definition template).
   38.System access authorizations and signed rules of behavior must be
       maintained.



All_IntennediateReq_v6. 0                                                         8
 Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 51 of 76

Attachment A-2
   39. Plans of Actions and Milestones that address security remediations are
       maintained in Federal Student Aid's Operational Vulnerability
       Management Solution.

Security Monitoring and Detection
   40. Network intrusion detection systems (NIOS) and host-based intrusion
       detection systems (HIDS) are configured appropriately and continuously
       monitored and updated if necessary.
   41. Systems will have appropriate auditing capabilities enabled.
   42. System logs are to be analyzed for suspicious activity. Logs will be made
       available ta Federal Student Aid upon request.
   43. Compliance monitoring established for configuration settings.
   44. Routine network and database scans are scheduled. The scan results are
       analyzed and vulnerabilities identified. The identified vulnerabilities and
       actions taken Will be documented in OVMS.
   45. Scans that identify web vulnerabilities will be completed. Scan results will
       be provided to FSA upon request. The identified vulnerabilities and actions
       taken will be documented in OVMS.
  46. Security remediations must be implemented to correct security
       deficiencies and appropriate evidence must be provided to close actions.

Incident Response
    47. Contractor must maintain an incident response plan that correlates to the
        DoED plan.
    48.Cornpromises of personal identifiable information (PII) must be reported
        immediately so that the Department can comply with its teporting
        requirements to report to U.S. Computer Emergency Readiness Team
        (CERT) within one hour of the incident.
    49. Contractor must preserve evidence and allow external forensic analysis
        either on-site. or through shipment of components.
    50. Contractor must take appropriate actions for alerts and warnings provided
        by DoED or through other sources. Contractor will report status of their
        actions as requested.

Security Configurations
   51. Federal Student Aid data must be segregated from non-Fedenal Student
       Aid data.
   52.Security patches must be kept current and appropriately tested prior to
       moving into production.
   53. Server and device se.curify configurations must be maintained in
       accordance with NIST security configuration standards (See:
       http://checklists.nist.gov/).
   54. Passwords must meet Federal StudentAid's password standards.
       (Attached: Federal Student Aid's Password Parameters Policy &
       Procedures)




All_IntennediateReq_v6. 0                                                        9
 Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 52 of 76

Attachment A-2
   55. Change control management procedures must be documented and
       followed.
   56. Federal Student Aid must approve system changes prior to production
       implementation.
   57. Data will be safeguarded commensurate with the highest categorization
       level based on FIPS 199.

Access Control
   58. Federal Student Aid must approve all access to Federal Student Aid data
       and all contractor access that can affect any component within the
       system's boundary.
   59.Application access reports need to pe sent quarterly to Federal Student
       Aid for certification of access.
   60.A listing of IT personnel responsible for operations and maintenance of
       any Federal Student Aid system rnust be provided on a quarterly basis to
       FSA for certification of access.
   61.Access mustbe restricted pased on least privile.ge. Role based access
       controls should be defined and documented.


NSLDS
   62. The Servicer shall provide the National Student Loan Clearinghouse
       monthly updates to their federally serviced portfolio. National Student
       Clearinghouse (NCS) will provide weekly updates to NSLDS for all FFEL
       and DL loans in the FSA portfolio. NSLDS Will provide the servicer with
       weekly enrollment data that include NSC updates.

Additional Requirements for Federany Held Portfolio

   63. The servicer shall receive collateral in imaged and paper format and if
       received in paper format image it should be imaged in a format that can be
       ported easily to another system (Non-proprietary)
   64. The servicer shall verity collateral for all loans received in a sale within 45
       days and if any collateral is missing the missing collateral Will be obtained
       from the seller.
   65, The servicer shall provide for FSA access to the imaging and serving
       system to view images, make annotations on borrower .accounts and have
       complete access to view FSA data.
   66.The servicer shall provide a means for FSA to ma~e a final determination
       on eligibility of borrowers for entitlements, such as discharge due to
       Closed School, Death, etc., and compromise offers.
   67. The servicer shall report loans to NSLDS and credit bureaus.
   68. The servicer shall cancel loans and make all financial adjustments when
       needed.
   69.The servicer shall place loans; where the borrower has applied for
       bankruptcy, into a bankruptcy status, prepare a Proof-of.-Claim and


All_IntennediateReq_v6,0                                                           10
 Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 53 of 76

Attachment A-2
       provide any additional support needed to defend the loan against
       bankruptcy discharge.
   70. The servicer shall accurately prepare and respond to control
       correspondence (correspondence sent to FSA from the White House,
       Congress, and other high government officials) and meet control
       turnaround times .established by the U.S. Department for FSA.
   71. The servicer shall respond to written and email questions and requests
       timely c1nd accurately.
   72.The servicer shall respond and resolve customer complaints; and create
       and execute a plan to escalate complaints to FSA and the Ombudsman.
   73. lhe servicer shall have the ability to provide borrowerintere.st rate
       discounts and assess late fees if directed to do so by FSA.
   74. The servicer shall accurately and timely complete and return Loan
       Verification Certificates received from consolidating lenders.
   75. The servicer shall assign loans to DMCS for collection once they reach
       360 days delinquent. If a loan is assigned in error the loan will be
       reinstated onto the servicer's system.
   76.The servicer shall have theability to accept and service loans that
       undergo rehabilitation from the DMCS.
   77. The servicer shall provide FSA the ability to monitor phone calls remotely,
   78. The servicer shall support quarterly monitoring reviews completed by FSA.
   79. The servicer shall support annual program compliance reviews done by
       FSA, or by an agent of FSA.


Loan Conversion

NO Additional Requirements beyond the Initial Requirements


Records Management
   80. The Servicer shall comply with all of the following standard items related
      to records management:

          a. Citations to pertinent laws, codes and regulations such as 44 U.S.C
             chapters 21, 29, 31 and 33; Freedom of Information Act (5 U.S.C.
             552); Privacy Act (5 U.S.C. 552a}; 36 CFR Part 1222 and Part
             1228.

          b. Contractor shall treat all deliverables under the contract as the
             property of the U.S. Government forWhich the Government Agency
             shall have unlimited rights to use, dispose of, or disclose such data
             contained therein as it determines to be in the public interest.




All_IntennediateReq_v6. O                                                           11
 Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 54 of 76

Attachment A-2
          c. Contractor shall not create or maintain any records that are not
             specifically tied to or authorized by the contract using Government
             IT equipment and/Qr Government records.

          d. Contractor shall not retain, use, sell, ordisseminate copies .of any
             deliverable that contains information covered by the Privacy Act of
             1974 or that which is generally protected by the Freedom of
             Information Act.

          e. Contractor shall not create or maintain any records containing any
             Government Agency records that are not specifically tied to or
             c3uthorized by the contract.

          f.   The Government Agency owns the rights to all data/records
               produced as part of this contract.

          g. The Government Agency owns the rights to all electronic
             information (electronic data, electronic information systems,
             electronic databases, etc.) and all supporting documentation
             created as part of this contract. Contractor must deliver sufficient
             technical documentation with all data deliven~bles to permit the
             agency to use the data.

          h. Contractor agrees to cornplywith Federal andAgency records
             management policies, including those policies asso.ciated with the
             safeguarding of records covered by the Privacy Act of 1974. These
             policies include the preservation of all records created or received
             regardless of format [paper, electronic, etc.] or mode of
             transmission [e-mail, fax, etc.] or state of completion [draft, final,
               etc.].
          i.   No disposition of documents will be allowed without the prior written
               consent of the Contracting Officer. The Agency and its contractors
               are responsible for preventing the al.ienation or unauthorized
               destruction of records, including all forms of mutilation. Willful and
               unlawful destruction, damage or alienation of Federal records is
               subJectto the fines and penalties imposed by 18 U.S.C. 2701.
               Records. may not be removed from the legal custody of the Agency
               or destroyed without regard to the provisions of the agency records
               schedules.

          j.   Contractor is required to obtain the Contracting Officer's approval
               prior to engaging in any contractual relationship (sub-contractor) in
               support of this contract requiring the disclosure of information,
               documentary material and/or records generated under, or relating
               to, this contract. The Contractor (and any sub-contractor) is




All_IntermediateReq_v6.0                                                            12
 Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 55 of 76

Attachment A-2
                  required to abide by Government and Agency guidance for
                  protecting sensitive and proprietary information.




All.;.....Inte,:mediateReq_v6. 0                                            13
 Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 56 of 76

Attachment A-2
Additional Information regarding records management:
Extract from 36 CFR Part 121 regarding records management
responsibilities of contractors.
§1222.48 Data created or received and maintained for the Government by
contractors.
(a) Contractors performing Congressionally mandated program functions are
likely to create or receive data necessary to provide adequate and proper
documentation of these programs and to manage them effectively. Agencies
shall specify the delivery ofthe Government of aH data needed for the adequate
and proper documentation of contractor-operated programs in accordance with
requirements of the Federal Acquisition Regulation (FAR) and, where applicable,
the Defense Federal Acqufsition Regulation Supplement (DFARS).
(b) When contracts .involve the creation of data for the Government's .use, in
addition to specifying a final product, agency officials may need to specify the
delivery of background data that niay have reuse value to the Government.
Before specifying the background data that contractors must deliver to the
agency, program and contracting officials shall consult with agency records and
information managers and historians and, when appropriate, With other
Government agencies to ensure that all agency and Government needs are met,
especiallyWhen the data deliverables support a new agency mission or a new
Government program.
(c) Deferred ordering and delivery--of-data clauses and rights-in-data clauses
shall be included in contracts whenever necessary to ensure adequate and
proper documentation or becau1,e the data have reuse value to the Govemrnent.
(d) When data deliverables include electronic records, the agency shall require
the contractor to deliver sufficient technical documentation to permit the agency
or othl;!r Government agencies to use the data.
(e)AII data created for Government use and delivered to, or falling under the
legal control of, the Government are Federal records and shall be managed in
accordance with records management legislation as codified at 44 U.S.C.
chapters 2.1, 29, 31, and 33, the Freedom of Information Act (5 u.s.C. 552), and
the Privacy Act (5 U.S.C. 552a), and shall be scheduled for disposition in
accordance with 36 CFR part 1228.
36 CFR Part 1228, Subpart K - Facility Standards for Records
Storage Facilities.
NARA requires that the requirements ofSubpart K be incorporated into the
contract requirements when records storage facilities are included in the contract.
This covers direct contracts with commercial storage vendors such as Iron
Mountain; it also covers contractors who store ED records as part of a larger
service contract. http://www.archives.gov/about/regulations/part-1228/k.html




All_IntermediateReq_v6. 0                                                        14
Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 57 of 76



Attachment A-3




                 m                      . .           n

                  ·. <~~ 'O©®W     0



                          [F(Ll)~Jb
                 ~@(Q] QJ]


                         Full_Req_v6.0




Full ~Reg_v6.0                                                   1
 Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 58 of 76

Attachn1ent A-3

          Additional Servicer - FULL Requirements
                     Required by 8/31/10 unless otherwise noted



TABLE OF CONTENTS

General Statement, ...........................................................,......................... ,........3
Direct Loans ...................................................................................................... 4




FuU_Req_v6.0                                                                                                       2
 Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 59 of 76

Attachment A-3
General Statement

    It is the intent of the Department to procure a performance based contraci(s)
that promotes competition and provides best .of business services. To achieve
this goal, the Department expects each servicer to provide commercially
avaifable services that will yield high performing portfolios and high levels of
customer satisfaction. The following statements apply:

          Servicers will be required to meet all statutory and legislative
          requirements.
          Servicers will use their own discretion in deciding to provide services or
          business functionality that is recommended but not required.
          Servicers may l.everage all borrower repayment channels while
          maintaining existing branding provided all federally held loans are
          clearly distinguished and identified.
          Small differences due to rounding Invarious calculations are
          understood and accepted providing the calculation itself is in
          compliance with federal regulation.
          The department will allocate vo.lume based on defined and understood
          performance metrics.
          The Department does not intend to provide additional service level
          requirements. The Department does, however, expect best of
          business practices to be deployed.
          The Department Will not require the use of the Department or FSA logo
          on letters, web sites, etc.
          Servi.cers will have full discretion to promote or not promote services
          as long as they meet legislative and regulatory requirements and are
          cost neutral to the government.
          Servicers will have discretion to provide services to schools.
          Services may use their own authentication process as long as the
          process is fully compliant with federal IT security guidelines.
          With regard to split borrowers, it is acceptable for servicers to handle
          requests, phone calls, etc. for all loans being serviced, regardless of
          the holder as long as all federal laws and regulations are met




FuU_Req_v6.0                                                                        3
 Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 60 of 76

Attachment A-3


Direct Loans

   1. The servicer shall meet all legislative and regulate>ry requirements for the
       Direct Loan program (DL). In some cases Direct Loans will need to be
      serviced differently than FFEL loans, a few examples of these differences
      are listed below (not an all inclusive list):
          a. The interest rate for a Federal Direct PLUS loan is fixed at 7 .9% for
              loans first disbursed after July 1 , 2006.
          b. Public service loan forgiveness is only offered in the DL
          c. There are two repayment plans unique to the DL: Income
              Contingent Repayment (ICR) and the Alternative Repayment.
          d. DL provides a 0.25% interest rate reduction for borrowers making
              payments through electronic debit accounts.
          e. As of July 1, 2009 the up front interest rebate for direct subsidized
              and unsubsidized loans Will be 1.00%..
          f. There is an origination fee but no Federal default fee in the DL. As
              of July 1, 2009, the origination fee will be 1.5% for direct subsidized
              and direct unsubsidized loans.
          g. There is authority in the DL for unlimited discretionary
              forbearances. DL servicers must be able to offer borrowers
              additional administrative forbearance after the 3-year limit and upon
              receipt of additional documentation from the borrowers.
   2. The servicer shall meet all previously identified requirements .for Federally
      Held Debt (i.e. Accounting, Treasury, Reconciliation, Internal Controls,
      etc.) for the. Direct Loan portfolio.
   3. The servicer shall interface With Common Origination and. Disbursement
      System (COD) & l::lectronic Master Promissory Note (eMPN) for newly
      originated loans.
   4. The servicer shall interface with the Direct Loan Consolidation System
      (DLCS) for Direct Consolidation Loans.
   5. The servicers shall accept loan and disbursement level adjustments from
      the originating system(s) and/or directly from schools as necessary, The
      majority of Direct Loan adjustments & cancellations are passed from the
      school to COD; and then from COD to the servicing system via the
      servicing system/COD interface. Direct Consolidation Loan adjustments &
      cancellations are received by the servicing system from the Direct Loan
      Consolidation System (DLCS) via the servicing system/DLCS interface
   6. The servicer shall interface With Internal Revenue Service (IRS) as
      needed to support income contingent or income based programs.
   7. The servicer shall support servicing of all Direct Loans, including Direct
      Consolidation Loans.




Full_Req_v6.0                                                                      4
          Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 61 of 76
Attachment A-4
Ongoing Allocation Methodology
The allocation of ongoing volume will be determined based on the performance of each servicer in
relation to the other servicers awarded. While the total number ofawarded servicers has not yet been
determined, this methodology works with any number of servicers (as shown in examples),

Quarterly scores will be compiled for each servicer based on various perfonnance factors; five high-level
metrics, and some sub-metric categorie$, have been defmed (see below). An average of the quarterly
scores available on July 1 ofeach year Will be used to detennine the ranking ofeach servicer in each of
the five high-level metric categories. By combining each servicer's ranking in all categories, each servicer
will be given a percentage of the total new volume ofFederally Held Debt to be distributed for the
upcommg year.

ServicerS will be informed of their allocation percentage of new volume by July 15 of each year. This
allocation will become effective on August 15 of each year. The first ongoing allocation will be provided
by August 15, 2010.

The allocation of ongoing volume Will be detennined based on the following factors:

    1. Percentage of "In Repayment'' Portfolio Dollars that go into default (as transferred to DMCS -
       360+ days) Measured as a percentage of the servicer' s current Federally held portfolio
          a. Percentage at Public Schools
          b. Percentage at Private Schools
          c. Percentage at Proprietary Schools
    2. Percentage of unique ''In Repayment" Portfolio borrowers that go into default (as transferred to
       DMCS 360+ days)-Measured as a percentage of the servicer's current Federally held portfolio
          a. Percentage at Public Schools
          b. Percentage at Private Schools
          c. Percentage at Proprietary Schools
    3. Borrower Surveys
          a. In School Borrowers
          b. In Grace Borrowers
          c. In Repayment Borrowers
    4. School Surveys
          a. Public Schools
          b. Private Schools
          c. Proprietary Schools
    5. Survey of FSA perSonnel

Allocation Metric # 1 to be measured Quarterly ( calendar quarters beginning with October 1, 2009).
Calculation= (Total Principal Balance Outstanding (or "PBO") + Interest of all loans se:nt to DMCS
durin:g the quarter Qt> 360 days delinquent at the end of the quart·er) DIVIDED BY (Total PBO + Interest
of all of the servicer' s Federally held debt portfolio in repayment status). Resulting value is a percent<!.ge
rounded to the nearest hundredth for each category ofschools (Public, Private, Proprietary). All available
quarterly scores in each category (1 a, 1b, le) will be averaged together on July 1 of each year to calculate
the Final Score for this allocation metric.

Allocati()n Metric # 2 - to be measured Quarterly ( calendar quarters beginning with October 1, 2009).
Calculation = (Total number of borr.owers sent to DMCS during the quarter or> 3 60 days delinquent at

                                         Page 1 of 3
         Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 62 of 76
Attachment A-4
the: end of the quarter) DIVIDED BY (Total nu.mber ofborrowe:rs within the setvicer's Federally held
debt portfolio in repayment status). Resulting value is a percentage rounded to the nearest hundredth for
each category of schools (Public, Private, Proprietary). All available quarterly scores in each category (2a,
2b, 2c) will be averaged together on July 1 of each year to calculate the Final Score for this allocation
metric.

Allocation Metric# 3.,... Surveys will be conducted quarterly of borrowers in each category (In School, In
Grace, and In Repayment). The survey will measure borrower satisfaction with the servicer and results
will be based on a scale of O 100%, with 100% representing a perfect score. FSA,. or an agent ofFSA
will conduct surveys. All available quarterly scores in each category (3a, 3b, 3c) will be averaged together
on July 1 ofeach year to calculate the Final Score for this allocation metric.

Allocation Metric # 4 - Surveys will be conducted quarterly of schools in each category (Public, Private,
and Proprietary). The survey wiU measure school satisfaction with the servicer and results will be based
on a scale ofO - 100%, with 100% representing a perfect score. FSA, or an agent of FSA will conduct
surveys. All available quarterly scores in each category ( 4a, 4b,Ac) will be averaged together on July 1 of
each year to calculate the Final Score for this allocation metric.

Allocation Metric # 5 - Sutveys will be c.onducte:d quarterly of FSApersonrteL The survey will measure
FSA satisfaction with the servicer and results will be based on a scale of O - J00%, with 100%
representing a perfect score. FSA, or an agent of FSA will conduct surveys, All available quarterly scores
will be averaged together on July 1 of each year to calculate the Final Score for this allocation metric.

Allocation Metric Score ComparisonAmong Servicers
The above c.a.lculation will result in a set of5 scores for each setvicer, one score in eachmetric category
{l-Defaulted borrower dollars, 2--Defaulted borrower count, 3-Borrower Survey, 4-School Survey, 5-FS.A
Survey}.

FSA will compare all setvicers' scores in each allocation metric category and provide a ranking for each
seryicer in that category, with the best s~te in each category receiving the highest possible value and the
worst score receiving the lowest possible value (highest / lowest values will be determined by the number
of servicers selected --- Highest score possible will be the total number of servicers selected, lowest score
will be 1).

Once a ranking value has been assigned to each servicer in each allocation category, all scores for.a
servicer will be added together to provide the "Total Score'' for that servicer for the year. Each servicer
will have one Total Score for each yeat.

Allocation of New Volume ofFederallyHeld Debt
Each servicer will be assigned an allocation of new volume by dividing that servicer' s total score by the
combined total scores ofall servicers. The resulting percentage will determine each servicer's percentage
of new volume of Federally Held Debt.

    The servicer's petcentage of new volmne will determine the percentage of new borrowers that will be
sent to the servicer for servicing (loans for existing borrowers may, to the maximum extent practicable, he
sent to the servicer already holding that borrower's other loans).

 NOTE: If a servicer is out ofcompliance (for example, but not limited to, financial management or
reporting, security, 0MB Circular A-123, Legislative Mandates, Progrqm Compliance, etc.), that

                                        Page 2 of 3
         Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 63 of 76
Attachment A-4
servicer's new volume may be re-allocated to one or more other sen1icers until compliance has been
achieved. In addition, that servicer 's current account volume may be transferred to another servicer,
at the non-compliant servicer's expense.




                                       Page 3 of 3
                     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 64 of 76
             Attachment A-5

SAMPLE -ONGOING ALLOCATION METRIC CALCULATION
Scenario 1 - 6 Servicers selected
FINAL SCORE BY ALLOCATION METRIC


                                                                                                                         •
                                                                                     Servlcers
                        METRIC                    1               2                 3            4            I
        1      Defaulted borrower co.uht          1.10%           2.20%               3.30%     4.40%         5.50%      6.60%
        2      Defaulted borrower amount          1.10%           2.20%               3.30%     4.40%         5.50%      6.60%
        3      Borrower Survey                   97.00%          95.00%              93,00%    91.00%        90.00%     89.00%
        4      School S1Jrvev                    97.00%          95.00%              93.00%    91.00%        90.00%     89;00%
        5      FSA SurVev                        97.00%          95.00%              93.00%    91.00%        90.00%     89.00%


SERVICER RANKING BY ALLOCATION METRIC


                                                                                                                         •
                                                                                      Sarvlcers
                        METRIC                     1              2                 3             4           6
        1      Defaulted borrower count                 6.0            5.0               4.0           3.0        2.0        1.0
        2      Defaulted borrower amount                6.0            5.0               4.0           3.0        2.0        1.0
        3      Borrower Survey                          6.0            5.0               4.0           3,0        2.0        1.0
        4      School Survey                            6.0            5.0               4.0           3.0        2.0        1.0
        6      FSASurvey                                6.0            5.0               4.0           3.0        2.0        1.0


TOTAL SCORE BY SERVICER
                                                   1              2                               4           &
                                                       30.0           25,0                            15.0     10,0

ALLOCATION EACH SERIVER. WILL RECEIVE



                                               % of new valume                    New

                                                                                      on•
                                              8ervlc. will ncelv9              borrowers
                                              {Total Score/                  (based
                              Total Scora             T.Dlals\               total 111W borrl
8ervlcer1                        30.0            28,57%                            1.71 4,286
8ervicer 2                       25,0            23.81%                            1,428,571
8ervlcer3                        20,0            19.05%                            1,142,857
Sarvlcer 4                       15.0            14.29%                              857,143
8erYlcerl                        10.0             9.52%                              571 ,429
Sarvlcarl                         5.0             4.76%                              285. 714
-
Total                            10&           100.00%                            1.000..000
                     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 65 of 76
             Attachment A~5

    SAMPLE - ONGOING ALLOCATION METRIC CALCULATION
    Scenario 2 - 5 Servicers selected
FINAL SCORE BY ALLOCATION METRIC
                                                                                     Servlcers

        1
                          METRIC
                   Defaulted borrower count
                                                     1
                                                      1.10%
                                                                     2
                                                                    2.20%
                                                                                          3
                                                                                              3,30%
                                                                                                             4
                                                                                                            4AO%,
                                                                                                                             •
                                                                                                                             5.50%
        2          Defaulted borrower amount          1.10%         2.20%                     3.30%          4.40%          5.50%
        3          Borrower Survey                  97.00%          95.00%                 93.00%           91.00%          90.00%
        4          School Survey                    97.00%          95,00%                 93,00%           91.00%          90.00%
        5          FSA Survey                       97.00%          95.00%                 93.00%           91,00%          90.00%


SERVICER RANKING BY ALLOCATION METRIC
                                                                                     servJcers

        1
                          METRIC
                   Qefaulted borrower co1,1nt
                                                     1
                                                          5.0
                                                                     2
                                                                          4.0
                                                                                          3
                                                                                                 3.0         '    2.0
                                                                                                                             I
                                                                                                                                 1.0
       2           Defaulted borrower amount              5.0             4.0                    3.0              2.0            1.0
       3           Borrower Survey                        5.0             4.0                    3.0              2.0            1,0
       4           School Survey                          5.Q             4.0                    3.0              2.0            1.0
       I           FSA Survey                             5.0             4.0                    3. 0             2.0            1.0


TOTAL SCORE BY SERVICER                                                              Servlcar$

I                     TOTALSCORE
                                                     1
                                                         25.01
                                                                I    2
                                                                         20.01
                                                                                I         a
                                                                                               15.01
                                                                                                        I
                                                                                                             '   10.01
                                                                                                                        I    l
                                                                                                                                 5.0

ALLOCATION EACH SERIVERWILL RECEIVE



                                                   %ofMWvolwne                           Naw
                                                 811Vtcerwll,..._                     borruMNS
                                                 (Total Score/ Combined              (basedon•
                                   Totllllcont          Tdala)                      tolal new bon1
Servlcer1                             25.0          33.33%                               2;000,000

...,,_.,
8ervlca' 2                            20.0
                                      15.0
                                                    26.67%
                                                    20.QO%
                                                                                         1,600,000
                                                                                         1,200,oop
Sarvlc:er4                            10.0          13.33%                                 800,000
8alvloer'I                             5,0           6.67%                                 400,000
COmblned
Totals                                 71         100.00%                              8,000,000
                      Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 66 of 76
              Attachment A-5

SAMPLE - ONGOING ALLOCATION METRIC CALCULATION
Scenario 3 - 4 Servicers selected
FINAL SCORE BY ALLOCATION METRIC
                                                                         ServlcenJ
                           METRIC                      f               2               3            4
         1          Defaulted borrower count           1.10%          2.20%.             3.30%      4.40%
         2          Defaulted borrower amount          1.10%          2.20%              3.30%      4.40%
         3          Borrower Survey                   97.00%         95.00%             93.00%     91.00%
         4          School survey                     97.00%         95.00%             93.00%     91.00%
         5          FSA Survey                        97.00%         95.00%             93.00%     91.00%


SERVICER RANKING BY ALLOCATION METRIC
                                                                          8ei'vlcets
                           METRIC                      1              2                3            4
         1          Defaulted borrow~r count               4.0            3.0                2.0        1.0
         2          Defaulted borrower amount              4.0            3.0                2.0        1.0
         3          Borrower Survey                        4.0            3.0                2.0        1.0
         4          School Survey                          4.0            3.0                2.0        1.0
         I          FSA Survey                             4.0            3.0                2.0        1.0


TOTAL SCORE BY SERVICER
                                                       1              2
                       TOTALS          E                                                    10.0        5,0




                                                                                     ....
ALLOCATION EACH SERIVER WILL RECEIVE



                                                    % of new volume


                                    Total 8core
                                                   Servicer wlll rec:elw
                                                  (Total Soore./ Combined
                                                           Totalsl
                                                                                 (based on•
                                                                                  borrowens

                                                                                total .... borr1
Servtcer1                              20.0           40.00%                          2400,000
Servlcer2                              15.0           30.00%                          1,800,000
Servlcerl                              10.0           20.00%                          1,200,000
s.rvtcai' 4                             5.0           10.00%                            .600,000
Combined
Totals                                  10         1.00.00%                        6,000,000
                     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 67 of 76
             Attachment A-5

SAMPLE - ONGOING ALLOCATION METRIC CALCULATION
Scenario 4 - 3 Servicers selected
FINAL SCORE BY ALLOCATION METRIC
                                                                     Servlcers
                           METRIC                     1                2                 3
         1         Defaulted borrower count           1.10%            2.20%               3.30%
         2         Defaulted borrower amount          1.10%            2.20%               3.30%
         3         Borrower Survey                   97.00%           95.00%              93.00%
         4         School Survey                     97.00%           95.00%              93.00%
         5         FSA Survey                        97.00%           95.00%              93.00%


SERVICER RANKING BY ALLOCATION METRIC
                                                                     Servlcers
                          METRIC                      1                2                 3
         1        Defaulted borrower count                 3,0              2.0               1.0
         2        Defaulted borrower amount                3.0              2.0               t.O
         3        Borrower Survey                          3.0              2.0               1.0
         4        School Survey                            3.0              2.0               1.0
         I        FSA Survey                               3.0              2.0               1.0


TOTAL SCORE BY SERVICER                                              Servtcers
                                                      1          I     2          I      a
I                     TOTAL SCORE                         15.01            10.01              5.0

ALLOCATION EACH SERIVER,WILL RECEIVE


                                                   %of,_ wlume                          New
                                                  Servlcer wll ntcelw                 ban'O.,.
                                                 (Total Soore / Combi'led          (baudon lM
                                Tatal8core                Teals)                  total new borrl
Servlcer 1                         15.0              50.00%                             3 000000
Servlcer2                          10.0              33.33%                             2,000,000
Servlcerl                           5.0              16.67%                             1,000,000

Totals                              30            100.00-A.                           S.000,000
                        Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 68 of 76
                Attachment A-5

SAMPLE - ONGOING ALLOCATION METRIC CALCULATION
Scenario 5 - 2 Servicers selected
FINAL .SCORE BY ALLOCATION METRIC
                                                             s.vtcers
                             Mt:nac                      1                2
        1             Defaulted borrower count           1.10%            2.20%
        2,            Defaulted borrower amount          1.10%            2.20%
        3             Borrower Survey                   97.00%           95.00%
        4             School Survey                     97.00%           95.00%
        5             FSA Survey                        97.00%           95.00%


SERVICER RANKING BY ALLOCATION METRIC
                                                             lar¥lcers
                             METRIC                      1                2
        1            Defaulted borrower count                  2.0            1.0
        2            Defaulted borrower amount                 2.0            1.0
        3            Borrower Survey                           2;0            1.0
        4            School Survey                             2.0            1.0
        I            FSASyrvey                                 2.0            1.0


TOTAL SCORE BY SERVICER
                                                         1           I    2
                         TOTAL                               10,01            5,0

ALLOCATION EACHSERIVER WILL RECEIVE


                                                      %of . . . . . . . .
                                                     8ervlcer wllf NCelve            New bonowers
                                                    (Tata! Scafe / Combined         (baNdan•tolal
                                   Total Scare                Totals)                  newbam
-
8ervicer 1
    .
            2
                                       10.0
                                       5.0
                                                        66.67%
                                                       '33.33%
                                                                                          4 000000
                                                                                          2,000,000
Commnaa
Totals                                 16            100.00%                             8,000,000
                     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 69 of 76
             Attachment A-5

SAMPLE-ONGOING ALLOCATION METRIC CALCULATION
Scenario 6 - 6 Servicers selected
FINAL SCORE BY ALLOCATION METRIC
                                                                                       &ervlcers
                        METRIC                     1                2                 3               4                6         8
        1      Defaulted borrower count           1.10%            2.20%               3.30%          4A0%            5.50%      6.60%
        2      Defaulted borrower amount          6,60%            5,50%               3.30%          4A0%            2.20%      1.10%
        3      Borrower Survey                   97.00%           95.00%              93.00%         91.00%          90.00%     89.00%
        4      School Survey                     89.00%           90.00%              93,00%         91.00%          95.00%     97.00%
        5      FSA Survey                        97.00%           95.00%              93.00%         91 . 00%        90.00%     89.00%


SERVICER RANKING BY ALLOCATION METRIC


                                                                                                                                 •
                                                                                       Servlcer.s
                        METRIC                     1               2                 a                4               6
        1      Def.aulted borrower count                6,0             5.0               4.0              3.0            2.0        1.0
        2      Defaulted borrower amount                1.0             2.0               4.0              3.0            5.0        6.0
        3      Borrower Survey                          6.0             5.0               4.0              3.0            2.0        1.0
        4      School Survey                            1.0             2.0               4.0              3.0            6.0        6.0
        5      FSA Survey                               6.0             5.0               4.0              3.0            2;0        1.0




                                                                                                                                 •
TOTAL SCORE BY SERVICER                                                                8ervlc:ers
                                                   1          I    2       I         a           I    4          I    &    I
I                   TOTAL SCORE                        20.01           19.01              20.01           15.01        16.0I      15,0

ALLOCATION EACH SERIVER WILL RECEIVE



                                               % of new VDlume                      New
                                              Servlcar wlll rac:elw              bon'DWers
                                              (Tolel Score ' _____: ___         (basedon lM
                              Total 8cont               Tcai.)                 total MW bani
8arvlcer1                        20.0            19.05%                              1 142 857
Sentlcer 2                       19,0            18.10%                              1,085,714
Sanlcel'I                        20.0            19.05%                              1,142,857
StNvlcer 4                       15.0            14.29%                                857,143

- ·--•
ServlW I                         16.0            15.24%                                914,286
                                 15.0            14.29%                                857,143

Total                            10&           100.00%                              1.000,000
                     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 70 of 76
             Attachment A-5

    SAMPLE -ONGOING ALLOCATION METRIC CALCULATION
    Scenario 7 - 5 Servicers selected
FINAL.SCORE BY ALLOCATION METRIC
                                                                                    Sarvlcars
                        Ml:TftlC                   1               2                    3                4                6
        1      Defa.ulted borrower count          t.10%            2.20%                  3:30%         4AO%             5.50%
        2      Defaulted borrower amount          6.60%            5.50%                  3.30%         4.40%            2.20%
        3      Borrower Survey                   91.00%           95.00%                 93,00%         91.00%          90.00%
        4      School Survey                     89.00%           90.00%                 93.00%         91.00%          95.00%
        5      FSA Survey                        97.00%           95.00%                 93.00%         91.00%          90-.00%


SERVICER RANKING BY ALLOCATION METRIC
                                                                                    servlae,s
                          METRIC                   1               2                     3               4               &
        1      Defi:lulted borrower count               5.0             4.0                   3,0             2.0            1.0
        2      De.faulted borrower amount               1.0             2.0                   4.0             3,0            5.0
        3      Borrower Survey                          5.0             4.0                   3.0             2.0            1.0
        4      School Survey                            1.0             2s0                   4,0            3.0             5.0
        6      FSA Survey                               5.0             4.0                   3.0            2.0             1.0


TOTAL SCORE BY SERVICER                                                             Semcers
I                   TDTAt.. SCORE
                                                   1
                                                       17.01
                                                              I    2
                                                                       16.01
                                                                              I          3
                                                                                             17.01
                                                                                                    I
                                                                                                         '   12.01
                                                                                                                    I    &
                                                                                                                          13.0

ALLOCATION EACH SERIVERWILL RECEIVE



                                               % of new volume                        New
                                              Salw:arwlll receive                   bonoMrs
                                              (Total Score I
                                                             .                    (baHdon eM
                              Total8colll             Tolals)                     total new borrl
8ervlc:er1                       17.0            22.67%                                1360 000

.....,a
Servlcer 2                       16,0
                                 17.0
                                                 21.33%
                                                 22.67%
                                                                                       1,280,000
                                                                                       1,360 000
--~- 4                           12.0            16.00%                                  960 ,000
SarVicerl                        13.0            17.33%                                1,040,000
Combined
Total                              7&          100.00-4                                8.000.000
                      Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 71 of 76
              Attachment A-5

    SAMPLE - ONGOING ALLOCATION METRIC CALCULATION
    Scenario 8 - 4 Servicers selected
    FINAL SCORE BY ALLOCATION METRIC
                                                                         ServJcers
                          METRIC                      1              2            3     .             4
         1         Defaulted borrower count          1.10%           2.20%          3.30%             4.40%
         2         Defaulted borrower amount         6.60%           5.50%          3.30%             4.40%
         3         Borrower Suivey                  97.00%          95.00%         93.00%            91.00%
         4         School Survey                    89.00%          90.00%         93.00%            91.00%
         I.        FSASuivey                        97.00%          95.00%         93.00%            91.00%


    SERVICER RANKING BY ALLOCATION METRIC
                                                                           lervJcers

         1
                          METRIC
                   Defaulted borrower count
                                                     1
                                                          4.0
                                                                     2
                                                                          3.0
                                                                                         3
                                                                                              2.0     '   1:0
         2         Defaulted borrower amount              1.0             2,0                 4.0         3.0
         3         Borrower Survey                        4.0             3:0                 2.0         1.0
         4         School su.vev                          1.0             2.0                 4.0         3,0
         5         FSA Survey                             4.0             3.0                 2.0         1.0


TOTAL SCORE BY SERVICER                                                    Servlcers
                                                     1          I    2          I        I       I    4
I                      TOTAL SCORE                        14.0I          13.0I               14.01        9.0

    ALLOCATION EACH SERIVERWILL RECE1VE



                                                  % of new vo111me                      New
                                                 SarYlcer wlll racelve               borrowers
                                                 (Total Score I Combined            (basedon•
                                   Tota1Scar9           Tolals\                        new boff1
Servicer1                             14,0          28.00%                              1680,000
Servlcer 2                            13.0          26.00%                              1,560,000
Sarvlcer l                            14.0          28.00%                              1,680,000
Semcer 4                              9.Q           18.00%                              1080,000

Combined Total                        IO          100.00%                               I.ODO.GOO
                     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 72 of 76
             Attachment A-5

    SAMPLE - ONGOING ALLOCATION METRIC CALCULATION
    Scenario 9 - 3 Servicers selected
FINAL SCORE BY ALLOCATION METRIC
                                                                    Selvlcers
                         METIIIC                     1               2                3
       1          D¢faulted borrower count          1.10%            2.20%                3.30%
       2          Defaulted borrower amount         6.60%            5.50%                3.30%
       3          Borrower Survey                  97.00%           95.00%             93.00%
       4          School Survey                    89.00%           90.00%             93.00%
       6          FSASurvev                        97.00%           95.00%             93.00%


SERVICER RANKING BY ALLOCATION METRIC
                                                                    StiWVJce,s
                         METRIC                      1               2                a
       1          Defaulte.d borrower count               3.0             2.0               1.0
       2          Defaulted borrower amount              1.0              2,0               3.0
       3          Borrower Survey                        3.0              2.0               1.0
       4          School Survey                           1.0            2.0                3.0
       5          FSA Survey                             3.0             2.0                1.0


TOTAL SCORE BY SERVICER                                             8arYlcers
                                                     1       I        2    I          a
I                     TarALSCORE                         11.01           to.01              9.0

ALLOCATION EACH SERIVERWILL RECEIVE


                                                 % oil new volume                    Naw
                                                8llvlc:erwtllrwlve                bon'OwlllS
                                                (Total SQOf8    I~--.:.... __ (baudon•
                                  Totalllcore            Tolalls)               total newborr]
Servlcer 1                           11 .0        :36 ..67%                          2,200,000
9ervlcer2                            10.0         33.33%                             2,000,000
Semcer3                               9.0         30.00%                             1,800,000

Combined Total                        so         100.Gnt                             1.000~000
                     Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 73 of 76
             Attachment A-5

SAMPLE - ONGOING ALLOCATION METRIC CALCULATION
Scenario 10- 2 Servicers selected
FINAL SCORE BY ALLOCATION METRIC
                                                           Servlcers
                         METRIC                        1            2
       1          Defaulted borrower count             1.10%       2.20%
       2          Defaulted borrower amount            6.60%        5.50%
       3          Borrower Survev                     97.00%       95.00%
       4          School Survey                       89.00%       90.00%
       5          FSASurv.ev                          97.00%       95.00%


SERVICER RANKING BY ALLOCATION METRIC
                                                        8ervlcers
                         METRIC                 i,
                                                       1         2
       1          Defaulted borrower count               2.0       1.0
       2          Defaulted borrower amount                 1.0         2.0
       3          Borrower Survev                           2.0         1.0
       4          School survey                             1.0         2.0
       6          FSASurvey                                 2.0         1.0


TOTAL SCORE BY SERVICER                                    &ervlcers
                                                       1       I    2
I                     TOTAL8CORE                            a.or        7.0

ALLOCATION EACH SERIVERWILL RECEIVE

                                                                              I;


                                                  % of new volume             New


                                  TolllScare
                                                8.-vlcerwlH racelve       borrowers
                                                (Total Score./ Combined (based
                                                         Tolllsl
                                                                                     on•
                                                                        tDtal new bon1
Servlcer1                            8.0             53.33%                        3,200 000
Servlcer 2                           7,0             46,67%                        2,800,000

Comblnad Total                        16             100.00%                       1.000.000
 Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 74 of 76
Federal Student Aid                                         Attachment A-6-- Servicing Pricing Definitions
U.S. Department of Education                                Tltle IV Student Loan Servicing/Management

              Deliverable                                    Definition
   Borrowers in In-school Status         Number of unique borrowers (SSNs) with !>a lance not
                                         equal to $0.00 who have not separated from school
                                         as of the last day Clf the billing period
   Borrowers in Grace or Current         Number of unique borrowers (SSNs) with balance not
   Repayment Status                      equal to $0.00 who have separated from school and
                                         are less than 31 days delinquent and are not in
                                         deferment, forbearance,. or conditionally discharged
                                         as of the last day of the billing period
   Borrowers in Deferment or             Number of unique borrowers (SSNs) With balance not
   Forbearance                           equal to $0.00 who have separated from school, are
                                         in deferrnent or forbearance and who are not
                                         conditionally discharged as of the last day of the
                                         billing period
   Borrowers 31-90 Days                  Number of unique borrowers (SSNs) with balance not
   Delinquent                            equal to $0.00 who have separated from school, are
                                         31 or more days, but less than 91 days delinquent,
                                         and who are not conditionally discharged as of the
                                         last day ofthe billing period
   Borrowers 91-150 Days                 Number of unique botrQwers (SSNs) with balance not
   Delinquent                            equal tq-$0.00 Who have separated from school, are
                                         91 or more days, buUess than 151 days delin,quent,
                                         and who are notconditionally discharged as Of the
                                         last_ day of the billing periocl
   Borrowers 151-270 Days                Number of unique borrowers (SSNs) with balance not
   Delinquent                            equal to $0:00 who have separated from school are
                                         151 ormore days, but less than 271 days delinquent,
                                         and who are not conditionally discharged as of the
                                         last day ofthe billing period
   Borrowers 270+ Days                   Num!>er of unique borrowers (SSNs) with balance nClt
   Delinquent                            equal to $0.00 who have separated from school and
                                         271 or more days ,;1.nd who are not conditionally
                                         discharged as ofthe last day of the billing period.
                                         This may include borrowers over 360 day that are
                                         considered in Default Status, but for some reason
                                         have not been transferred through no taultof the
                                         Servicer.


NOTES:
   1. Common pricing shall apply regardless of program (i.e. Direct Loan, Federal Family
       Education Loan) or volume serviced, unless otherwise noted in the contract.
  2. Reporting is required for the number of borrowers and/or loans and dollar amount of each
       program, in addition to any other reporting requirements provided in the contract.
  3. Borrow~rs in multiple statuses shall be billed once, i11 the lowest perforrning deliverable
      -status. Jhe lowest performing deliverable status is defined as the lowest Unit priced
       deliverable.
  4. Borrowers pending discharge, which include, p!.Jt are not limited to: conditional disability,
       death, or bankruptcy, shall be, for billing purposes, counted in the deliverable status at
       the time of the discharge request.
  5. "The last day ofthe billing period;' is defined as the lastday ofthe Department of
       Education's monthly billing period.
  6. The annual pricing period shall begin on September 1, 2009.


Version 9.0                                                                                  Page 1 of1
Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 75 of 76




                        USE AND NON-DISCLOSURE AGREEMENT

The undersigned, _ _ , an authorized representative of the SLM Comoration (Sallie
Mae), (which is hcreinaftetreferred to as the ..Recipient") requests the Government to provide
the Recipient with proprietary data, technical data or computer software (hereinafter referred to
as "Data") in which the Government's use, modification, reproduction, release, performance,
display or disclosure rights are restricted. Those Data are identified in an attachment to this
Agreement. In consideration for receiving such Data, the Recipient agrees to use the Data strictly
in accordance with this Agreement:                                       ·

(I) The Recipient shall -

    (a) Use, modify, reproduce, release, perform, display, or disclose Data marked with SBIR
    data rights legends only for gover!lment purposes and shall not do se> for any commercial
    purpose. The Recipicntsha11 not release, perfonn, display, or disclose these Data, without the
    express writlen pennissfon of the contractor whose Tl3me appears in the restrictive legend
    (the "Contractor"), to any person other than its subcontractors or suppliers, or prospective
    subcontractors or Sllppliers, who require these Data to submit offers for; or perform, contracts
    With the Recipient. The Recipient shall require its subcontractors or suppliers, or prospective
    subcontractors·6r suppliers, to sign a U.Se and non-disc]Qsure agreement prior to disclosing or
    releasing these Data to such persons. Such·agreement must be consistent with the tenns of
    this agreement.

    (b) Use, mC>dify, reproduce, release, perfo~ display, or disclose proprietary .data or
    teclmica.l data marked with limited rights legends only as specifi~d in the a.uachment to this
    Agreement. Release, performance, display, or disclosure to other persons is not authorized
    unless specified in the attachment to this Agreement or expressly permitted in writing by the
    Contractor.

   (c) Use computer software marked with restricted rights legends only in performance of
   Contract Number       ED-FSA-09-D-0015         , The Recipient shall not, for example,
   enhance, decompile, .disassemble~ or reverse engineer the software; ti.me sh~re, or use a
   computer program with more than one computer at a.time. The recipient may not release,
   perfonn, display, or disclose such software to others unless expressly permitted in writing by
   the licensor whose name appears in the restrictive legend.

   (d) Use, modify, reproduce, release, perform, display, or disclose Data marked with special
   license rights legends (To be completed by the contracting officer~ See (a)(2) of the Use and
   Non-Disclosure Agreement clause. Omit if none of the Data requested is marked with special
   license rights legends).

(2) The Recipient agrees to adopt or establish operating procedures an.d physical security
measures designed fo protect these Data from inadvertent release or disclosure to unauthorized
third parties.

(3) The Recipient agrees to accept these Data "as is" without any Government representation as
to suitability for intended use or warranty wha~soever. This disclaimer docs not affect any




                                                                                                       II
Case 1:18-cv-09031-DLC Document 32-10 Filed 01/16/19 Page 76 of 76




 obligation the Government may have regarding Data specified in a contract for the performance
 of that contract.

 (4) The Recipient may enter into any agreement directly with the Contractor with respect to the
 use, modification, reproduction, release, perfonnance, display, or disclosure of these Data.

 (5) The Recipient agrees to indemnify and hold hannless the Government, its agents, and
 employees from every claim or liability, including attorneys fees, court costs, and expenses
 arising out of, or in any way related to, the misuse or unauthorized modification, reproduction,
 release, performance, display, or disclosure of Data received from the Government with
 restrictive legends by the Recipient or any person to whom the Recipient has released or
 disclosed the Data.

(6) The Recipient is executing this Agreement for the benefit of the Ccmtractor. The
Contractor isa third party beneficiary of this Agreement who, in addition to any othefrights it
m.ay have, is intended to have the rights of direct action agaihst the Recipient or any other person
to whom the Recipient has released or disclosed the Data, to seek damages from any breach of
this Agreement or to otherwise enforce this Agreement.

(7) The Recipient agrees to destroy these Data, and all copies of the Data in its possession, no
 later than 30 days after the date shown in paragraph (8) of this Agreement, to have all per$onsto
whom it released the Data do so by that date, and to notify the Contractor that the Data have been
destroyed.

(8) This Agreement shall be effective for the period commencing with the Recipient's execution
of this Agreement and ending upon June I6, 2019 . The obligations imposed by this Agreement
shall survive the expiration or tennination of the Agreement.


SLM Corporation (Sallie Mae)
Recipient's Business Name


                                      .,___ _ June 17.2009



Representative's Typed Nam.e and Title




                                                                                                       I
